 1 Shaun Setareh (SBN 204514)
    shaun@setarehlaw.com
 2 William M. Pao (SBN 219846)
    william@setarehlaw.com
 3 Alexandra R. McIntosh (SBN 320904)
    alex@setarehlaw.com
 4 SETAREH LAW GROUP
   315 South Beverly Drive, Suite 315
 5 Beverly Hills, California 90212
   Telephone (310) 888-7771
 6 Facsimile (310) 888-0109

 7 Attorneys for Plaintiff
   THEODORE A. EMETOH
 8

 9                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                     OAKLAND DIVISION
12

13 THEODORE A. EMETOH, on behalf of            Case No. 3:17-cv-07272-YGR
   himself, all others similarly situated,
14                                             Assigned For All Purposes To The Honorable
                   Plaintiff,                  Yvonne Gonzalez Rogers, Courtroom 8 1
15
           vs.                                 [PROPOSED] ORDER GRANTING
16                                             AMENDED MOTION FOR
   FEDEX FREIGHT, INC., an Arkansas            PRELIMINARY APPROVAL OF CLASS
17 corporation; and DOES 1 through 50,         ACTION SETTLEMENT
   inclusive,                                  *As Modified by the Court*
18
                   Defendants.                 Re: Dkt. No. 74
19

20

21

22

23

24

25

26

27

28


         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                                        [PROPOSED] ORDER

 2         Plaintiff Theodore A. Emetoh’s (“Plaintiff”) Amended Motion for Preliminary Approval

 3 of Class Action Settlement came on regularly for hearing before the Honorable Yvonne Gonzalez

 4 Rogers.

 5         After full consideration of all the materials filed in support of the Amended Motion,

 6 including the First Amended Joint Stipulation of Settlement and Release, and GOOD CAUSE

 7 APPEARING THEREFROM, the Court makes the following findings and orders:

 8         1.     The Court GRANTS preliminary approval of the settlement pursuant to Fed. R. Civ.

 9                Proc. 23 based upon the terms set forth in the First Amended Joint Stipulation of

10                Settlement and Release (“Amended Settlement and Release Agreement”) attached to

11                the Declaration of Shaun Setareh in support of Plaintiff’s First Amended Motion for

12                Preliminary Approval of Class Action Settlement and Certification of Settlement
13                Class. (Dkt. Nos. 75, 75-1; Dkt. No. 75-1 attached hereto as Exhibit 1.)
14         2.     The settlement as proposed through the Amended Motion and Amended Settlement
15                and Release Agreement appears to be fair and reasonable and to provide significant
16                benefit to the Settlement Classes.
17         3.     The settlement was reached through good faith and arm’s length negotiation with the
18                assistance of an experienced mediator.
19         4.     Named Plaintiff Theodore A. Emetoh is a suitable class representative and is
20                appointed as the Class Representative for the settlement class.
21         5.     Named Plaintiff’s counsel, Shaun Setareh and William M. Pao of the Setareh Law
22                Group, is experienced in matters of this nature and is appointed as Class Counsel for
23                the settlement class.
24         6.     The proposed settlement class defined in the settlement is provisionally certified for
25                purposes of the settlement only.
26         7.     The notice provision in the settlement is constitutionally sound because individual
27                notices will be mailed to all class members whose identities are known to the parties,
28                and such notice is the best notice practicable under Federal Rule 23(c)(2). The

                                                       1
         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1          proposed Notice of Class Action Settlement (Declaration of Shaun Setareh in support

 2          of Plaintiff’s First Amended Motion for Preliminary Approval of Class Action

 3          Settlement and Certification of Settlement Class, Exh. C, Dkt. No. 75-1 at 66-75;

 4          attached hereto as Exhibit C) is sufficient to inform Class Members of the terms of

 5          the settlement, their rights under the settlement, their rights to object to the

 6          settlement, their rights to dispute their number of workweeks, and their rights to elect

 7          not to participate in the settlement; the processes for doing so; and the date and

 8          location of the final approval hearing, and are therefore approved.

 9    8.    A Final Approval Hearing on the question of whether the proposed settlement,

10          attorneys’ fees and costs to Class Counsel, payment to the Labor & Workforce

11          Development Agency, and the Named Plaintiffs’ enhancement awards should be

12          finally approved as fair, reasonable, and adequate as to the members of the Class is

13          scheduled in Courtroom 8 1 of this Court on July 21, 2020 at 2:00 p.m.

14    9.    The Court approves, as to form and content, the Notice of Class Action Settlement, in

15          substantially the form attached to the Declaration of Shaun Setareh in support of

16          Plaintiff’s First Amended Motion for Preliminary Approval of Class Action

17          Settlement and Certification of Settlement Class as Exhibit C. (Dkt. No. 75-1 at
18          66-75; attached hereto as Exhibit C.) The Court approves the procedure for
19          settlement class members to participate in, to opt out of, and to object to, the
20          settlement as set forth in the Class Notice.
21    10.   The Court directs the mailing of the Class Notice Packet to all settlement class
22          members by First-Class Mail.
23    11.   To facilitate administration of the settlement pending final approval, the Court hereby
24          enjoins plaintiffs and all settlement class members from filing or prosecuting any
25          claims, suits or administrative proceedings (including filing claims with the Division
26          of Labor Standards Enforcement of the California Department of Industrial
27          Relations) regarding claims released by the settlements unless and until such
28          settlement class members have filed valid written requests for exclusion with the

                                                2
     [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1              Settlement Administrator and the time for filing claims with the Settlement

 2              Administrator has elapsed.

 3        12.   The Court orders the following Implementation Schedule for further proceedings:

 4                 a. Deadline for Defendants to submit Settlement Class Member contact

 5                     information to Settlement Administrator: Monday, March 16, 2020 [30 days

 6                     after preliminary approval].

 7                 b. Deadline for Settlement Administrator to mail the Class Notice Packet to

 8                     Settlement Class Members: Wednesday, March 25, 2020 [40 days after

 9                     preliminary approval].

10                 c. Deadline for Settlement Class Members to postmark Requests for Exclusion,

11                     Objection to settlement and disputes regarding the number of workweeks:
12                     Monday, May 11, 2020 [45 days after mailing of Class Notice Packet]
13                 d. Deadline for Class Counsel to file Motion for Final Approval of Class Action
14                     Settlements: Tuesday, June 16, 2020 [30 days before the Final Fairness and
15                     Approval Hearing]
16                 e. Final Fairness and Approval Hearing: July 21, 2020 at 2:00 p.m.
17        13.   The Court retains jurisdiction over the parties to enforce the terms of the judgment.
18

19        IT IS SO ORDERED.
20

21 DATED: February 14, 2020
                                                       YVONNE GONZALEZ ROGERS
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                  3
        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
EXHIBIT 1
    DocuSignEnvelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                                 SHAUN SETAREH, Bar No. 204514
                                shaun a)setarehlaw. com
                                WILLIAM PAO, Bar No. 219846
                                william a^setarehlaw. com
                                ALEXANDRAMCINTOSH,BarNo. 320904
                                alex a)setarehlaw. com
                                SETAREHLAW GROUP
                                315 S. BeverlyDr., Suite 315
                                Beverly Hills, CA 90212
                                Telephone: 310. 888-7771
                                Facsimile:       310. 888-0109

                                Attorneys for Plaintiff
                                THEODORE A. EMETOH

                                KEITHA. JACOBY,BarNo. 150233
                                k'acob      littler. com
                                LITTLERMENDELSON,P.C.
                          10    2049 Century Park East, 5th Floor
                                LosAngeles, CA 90067.3107
                          11    Telephone: 310. 553-0308
                                Facsimile:      310. 553-5583
                          12
                                SOPHIA BEHNIA, Bar No. 289318
                          13    sbehnia     littler. com
                                LITTLERMENDELSON,P.C.
                          14    333 Bush Street, 34th Floor
                                SanFrancisco, CA 94104
                          15    Telephone: 415.433-1940
                                Facsimile:      415. 399-8490
                          16
                                Additional counsel on next page
                          17

                          18                                        UNITED STATES DISTRICT COURT

                          19                                       NORTHERNDISTRICTOF CALIFORNIA
                          20
                                THEODOREA. EMETOH,onbehalfof                        Case No. 4:17-CV-07272-YGR
                          ^     himself, all others similarly situated,
                                                                                    CLASS ACTION
                          22                          Plaintiff,
                                                                                    FIRST AMENDED JOINT
                          23           V.                                           STIPULATION OF SETTLEMENT
                                                                                    AND RELEASE
                          24    FEDEXFREIGHT, INC. anArkansas
                                corporation; and DOES 1 through 50, inclusive,
                          25
                                                     Defendant.
                          26

                          27

                          28
LITTL^cM.ENDE^SlNip'c'          FIRST AMENDED JOINT
           5th Floor
  Los Angeles. CA 90067. 3*07   STIPULATION OF SETTLEMENT                                          CASENO.: 4:17-CV-07272-YGR
         310. 553. C3aB
                                AND RELEASE
    DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                             1    LINDANGUYENBOLLINGER,BarNo. 289515
                                  Ibollin er littler. com
                            2     LITTLER MENDELSON, P. C.
                                  50 West San Fernanda Street, 7th Floor
                            3     SanJose,CA 95113
                                  Telephone: 408. 998-4150
                           4      Facsimile:    408.288-5686
                            5     SANDRA C. ISOM, Bar No. 157374
                                  scisom fedex.com
                           6      FEDEX FREIGHT, INC.
                                  1715 Aaron Brenner Drive, Ste. 600
                           7      Memphis, TN 3 8120
                                  Telephone: 901. 434-8526
                           8      Facsimile: 901. 468-1726
                           9      Attorneys for Defendant
                                  FEDEXFREIGHT,INC.
                        10
                        11

                        12
                        13

                        14

                        15

                        16
                        17

                        18
                        19
                       20
                       21

                       22

                       23

                       24

                       25

                       26

                      27
                      28
UTTL^. cME,N,DE, ^ZN.i p-c-      FIRSTAMENDED JOINT
        '. ^5?HL^',., STIPULA'tTONOF SETTLEMENT
             5th Flc
  Los Angeles,
        ,       CA 9CDG7. 3107                                             CASE NO. : 4:17-CV-07272-YGR
          il0. 553. 030a
                                 AND RELEASE
  DocuSignEnvelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                          1            This Joint Stipulation of Settlement and Release ("Agreement") is made and entered into

                         2     between Plaintiff Theodore A. Emetoh ("Plaintiff or "Class Representative"), individually and on
                         3     behalf of all others similarly situated, including current and former alleged aggrieved employees,

                         4     ("Class Members") and Defendant FedEx Freight, Inc. ("Defendant" or "FedEx") (collectively, the
                         5     "Parties").

                         6
                               1.      DEFINITIONS.

                         7
                                       The following terms, when used in this Agreement, have the following meanings:
                                       1. 1    "Action" means the above stated action Theodore A. Emetoh v. FedEx Freight, Inc.,
                         8
                               Case No. 4:17-CV-07272-YGR, currently pending in United States District Court for the Northern
                         9
                               District of California.
                      10
                                       1. 2   "Agreement" means this Joint Stipulation of Settlement and Release, which includes
                      11
                               the PAGA Settlement, except where noted.
                      12
                                       1. 3   "Claim Amount" means an individual Class Member's potential allocation of the Net
                      13
                               Settlement Amount, as defined in Section 1. 22.
                      14
                                       1. 4   "Class" or "Class Member(s)" means all persons who have worked for Defendant as
                      15
                               non-exempt, hourly-paid Road Drivers, City Drivers, or Driver Apprentices in California at any time
                      16
                               during the Class Period. There are approximately 3, 020 Class Members.
                      17
                                       1. 5   "Class Counsel" means Shaun Setareh, William Pao, and Alexandra Mclntosh of the
                      18       Setareh Law Group.
                      19              1. 6    "Class Period" means from November 14, 2013 through the date of Preliminary
                     20        Approval, except that for Road Drivers, the settlement class period for all but the cell phone
                     21        reimbursementclaimbeginsonJanuary 1, 2016.
                     22               1.7     "ClassRepresentative"is PlaintiffTheodoreA. Emetoh.
                     23               1. 8    "Class Representative's Released Claims" means any and all claims, obligations,
                     24        demands, actions, rights, causes of action, and liabilities, against the Released Parties (as defined in

                     25        Section 1. 35), of whatever kind and nature, character, and description, whether in law or equity,

                     26        whether sounding in tort, contract, federal, state and/or local law, statute, ordinance, regulation,

                     27        common law, or other source of law, whether known or unknown, and whether anticipated or

                     28        unanticipated, including unknown claims covered by California Civil Code § 1542, as quoted in
LITTL^SEi.s0^f'c-              FIRST AMENDED JOINT
  ^^!^1.   Sth Floor
 Loa Angeles. CA S3QB7. 310T   STIPULATK)N OF SETTLEMENT                                                CASENO.: 4:17-CV-07272-YGR
        310. 553. C30a
                               AND RELEASE
    DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                           1    Section 1. 34, by the Class Representative, arising from the beginning of time to the date of signing of

                          2     this Agreement, for any type of relief that can be released as a matter of law, including, without

                          3     limitation, claims for wages, damages, unpaid costs, penalties (including civil and waiting time

                          4     penalties), liquidated damages, punitive damages, interest, attorneys' fees, litigation costs, and

                          5     restitution or equitable relief. The Class Representative's Released Claims exclude his claims pending

                          6     in Theodore Emetoh, an individual v. FedEx Freight, Inc., an Arkansas corporation; and DOES 1

                          7     through 50, inclusive, pending in the United States District Court for the Northern District of

                          8     California, Case No. 3:18-cv-02898-CRB, claims for workers' compensation or unemployment

                          9     insurance benefits, or any claims which cannot be released as a matter oflaw (the "Excluded Claims").

                       10               1. 9    "Complaint" means the SecondAmended Class Action Complaint filed with this Court
                       11       by Plaintiffon August 16, 2018 attachedhereto as ExhibitA, andincorporatedhereinby reference.

                       12               1. 10 "Court" means the United States District Coiirt for the Northern District of California.

                       13               1. 11 "Data" are the Class Members' dates of employment and number of Workweeks as a
                                Class Member during the Class Period, as determined by Defendant's business records.
                                        1. 12 "DataDispute" is a Class Member's challenge to their dates ofemployment or number
                       15
                                ofWorkweeks set forth in the DataDispute Form in their Notice Packet.
                       16
                                        1. 13 "Data Dispute Deadline" shall mean forty-five (45) calendar days from the mitial
                       17
                                mailingofthe NoticePacket. This is also the deadline for exclusions andobjections to the Agreement.
                       18
                                        1. 14 "Data Dispute Form" shall mean the document substantially in the fonn attached hereto
                       19
                                as Exhibit B.
                      20
                                        1. 15 "Defendant"shallmeanFedExFreight, Inc.
                      21
                                        1. 16 "Defendant's Counsel" means KeithA. Jacoby, SophiaBehma, andLindaN. Bollinger
                      22
                                ofLittler Mendelson, P.C., and Sandra C. Isom ofFedEx Freight, Inc.
                      23
                                       1. 17 "EnhancementPayment" means the amount approved by the Court to be paid to the
                                Class Representative, not to exceed $7, 500. 00, in addition to his Claim Amount as a Qualified
                      25        Claimant, in recognition ofhis efforts in coming forward asa Class Representative. The Enhancement
                      26        Payment shall be considered non-wages for which an appropriate IRS Form 1099 will be issued to the
                     27         Class Representative.
                     28
LITTL,E.R. cME,NSEp^^, i p'c-   FIRSTAMENDED JOINT
   ..T.31H1"",., sTipuLA'iToNOF SETTLEMENT
            511) Floor
       igeles, CA 90067. 3107                                                   4.                      CASENO. 4:17-CV-07272-YGR
         310. 5S3. 3308
                                AND RELEASE
  DocuSign Envelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                    1           1. 18 "Final Approval Date" means the latest ofthe following dates: (i) if nd Class Member
                    2   intervenes or files an objection to the Agreement on or prior to the Court entering an order granting
                    3   final approval of the Agreement, then the day after the Final Judgmentbecomes final (meaning the
                    4   expiration of the deadline to seek any type of appellate review); (ii) if there is an objection to the

                    5   Agreementby a Class Member, or a Class Member intervenes, on or prior to the datethe Court enters

                    6   anordergrantingfinal approvaloftheAgreement, thenonthe dateaffinalresolution ofthatobjection

                    7
                        or the exhaustionofany appellate rights ofthat objector or any intervener, resulting in finaljudicial

                    8
                        approval ofthe Agreement, and entry of a non-reviewablejudgment; or (iii) if an appeal, review or
                        writ is sought fi-omthejudgment, the day afterthejudgment is affirmedor the appeal, reviewor writ
                    9
                        is dismissed or denied, and the judgment is no longer subject to further judicial review.
                   10
                                1. 19 "FinalApproval andFairness Hearing" means the hearing set bythe Court to (a) review
                   11
                        the Agreement and determine whether the Court should give final approval, (b) consider any timely
                   12
                        objections made pursuant to Section 6.5.7 of this Agreement, and all responses by the Parties, (c)
                   13
                        consider the request for attorneys' fees and expenses submitted by Class Counsel, (d) consider the
                   14
                        Settlement Administrator's      Settlement Administration Costs, and (e) consider the Class
                   15   Representative's application for an Enhancement Payment.
                   16           1. 20 "Final Judgment" shall mean the order granting final approval of the Agreement and
                   17   finaljudgmententeredbytheCourt. TheFinalJudgmentshallconstitutea finaljudgmentofthePAGA
                   18   Settlement for purpose of enforcing the rule announced in Arias v. Superior Court of San Joaquin
                   19   County (Dairy), 46 Cal. 4th 969 (2009).

               20               1. 21 "Gross Settlement Amount" is the sum of Three Million Two Hundred and Fifty
               21       Thousand U. S. Dollars ($3, 250, 000. 00), which represents the total amount payable to the Settlement

               22       Administrator to be held in tmst in the QualifiedSettlement Fund for this Agreementby Defendant,

               23       and includes without limitation the Settlement Administration Costs, attorneys' fees, litigation costs,

               24       the Class Representative Enhancement Payment, and the PAGA Payment. The Gross Settlement
                        Amount is exclusive of the employer's share of payroll taxes.
               25
                               1. 22 "Net Settlement Amount" is the remaining portion of the Gross Settlement Amount
               26
                        available for distribution to Qualified Claimants aflter deduction of Court approved attorneys' fees and
               27

               28
LITTL,ER.Sf-S, p c' FIRST AMENDED JOINT .
 L.   a<",3HLE^',.,     STIPULATTONOF SETTLEMENT                                                 CASENO. 4:17-CV-07272-YGR
       -3'°s""°°        AND RELEASE
   DocuSignEnvelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                           1    litigation costs. Settlement Administration Costs, the Eiihancement Payment to the Class
                          2     Representative, and the State of California's portion of the PAGA Payment.

                          3             1.23 "Notice of Settlement" means the document substantially in the form attached hereto
                          4     as Exhibit C.

                          5             1. 24 "Notice Packet" means the Notice of Settlement and Data Dispute Form.

                          6
                                        1. 25 "PAGA Payment" means One Hundred and Twelve Thousand Five Hundred U. S.

                          7
                                Dollars ($112, 500. 00) of the Gross Settlement Amount to be allocated to claims under the Private

                                Attorneys General Act of 2004, which includes Eighty Four Thousand Three Hundred Seventy Five
                          8
                                U. S. Dollars ($84, 375. 00) being awarded to the State of California, subject to Court approval, and
                          9
                                Twenty Eight Thousand One Hundred Twenty Five U. S. Dollars ($28, 125. 00) being awarded to
                       10
                                QualifiedClaimants, dividedpro-rata based upon the Qualified Claimants' number of Workweeks
                       11
                                during the PAGA Period ofNovember 9, 2016 through the date ofPreliminary Approval, by including
                       12
                                that sum in the Net Settlement Amount, subject to Court approval. The Parties acknowledge and agree
                       13
                                that for purposes of PAGA and the Final Judgment, all Class Members were allegedly aggrieved in
                       14
                                the same manner pursuant to Cal. Lab. Code 2698 et seq. in that each Class Member allegedly suffered
                       15
                                at least oneviolation for whichPAGAprovides anavailableremedy. In light ofthe bindingnature of
                       16       a PAGAjudgment on non-party employees pursuant to Arias v. Superior Court of San Joaquin County
                       17       (Dairy), 46 Cal.4th 969 (2009), and Cardenasv. McLane Foodservice, Inc., 2011 WL 379413 at *3
                       18       (C.D. Cal. Jan.31, 2011), individualsotherwisemeetingthedefinitionofClassMemberswhoexclude
                       19       themselves from the Class pursuant to Section 6. 5. 3 and were employed during the PAGA Period shall
                      20        receive a payment for the amount of each such individual's estimated share of the PAGA Payment

                      21        that was includedby the Settlement Administrator in calculating the Claim Amount.

                      22               1. 26 "PAGA Settlement" means the agreement to resolve the PAGA representative action

                      23        pursuant to Cal. Lab. 2698 et seq., for which the PAGA Parent provides consideration.
                                       1.27 "Parties"means the Plaintiffand Defendant.
                      24
                                       1.28 "Payroll Settlement Check" means the wageportion ofthe Qualified Claimant's Claim
                      25
                                Amount.
                      26
                                       1.29 "Plaintiff is Theodore A. Emetoh.
                      27
                      28
LITTLER MENDELSON, P. C.
     2049 Cenlu'y Park Esal     FIRSTAMENDEDJOINT
            51h Floor
  Los Ange!es, CA 90087. 3107   STIPULATION OF SETTLEMENT                      6.                      CASE NO. 4:17-CV-07272-YGR
          310. 553. 03CB
                                AND RELEASE
 DocuSignEnvelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




              1            1. 30 "Preliminary Approval Date" means the date the Court approves the Agreement, and
            2     the exhibitsthereto, andenters anorderproviding for noticeto the Class, anopportunityto opt out of
            3     the Class or to submit timely objections to the Agreement (excluding the PAGA Settlement), a

            4     procedure for submitting Data Dispute Forms, and setting a hearing on the fairness of the terms of
            5     settlement, including approval of attorneys'1 fees and costs.

            6
                          1. 31 "Preliminary Approval Order" means the document substantially in the form attached

            7
                  hereto as ExhibitD. The Partieswilljointly request that any order grantingpreliminaryapproval not
                  be enteredbefore December 1, 2019.
            8

                          1. 32 "QSF" or "Qualified Settlement Fund" means the Qualified Settlement Fund set up by
           9

                  the Settlement Administrator for the benefit ofthe Qualified Claimants and from which the settlement
          10

          11      payments shall be made. The QSF shall be an interest-bearing escrow account established by the
                  Settlement Administratorto holdthe Gross SettlementAmount from the time the Defendantdeposits
                  the funds pursuant to Section 6. 11 herein until such funds are fully and fmally distributed. The QSF is

                  intended to be a Qualified Settlement Fund within the meaning ofInternal Revenue Code section 468B

          ^5      and Treasury Regulation section 1.468B-1, and the Settlement Administrator shall be solely
          ^^      responsible for filing tax returns for the QSFandpaying from the QSFanytaxes owedwithrespect to
          j-7     same. In addition, the Settlement Admmistrator, and, as required, Defendant, will jointly and timely
          ^g      make the "relation-back election" (as defined in Treasury Regulation 1.468B-1) back to the earliest
          19      permitted date. Such elections shall be made in compliance with the procedures and requirements
         20       contained in such regulations, provided that Defendant shall not be required to deposit any monies
         21       into the QSF before the time set forth in Section 6. 11 It will be the responsibility of the Settlement

         22       Administrator to timely and properly prepare and deliver the necessary documentation for signature

         23       to all necessary parties, andthereafter cause the appropriate filing to occur. In fhe event it is determined

         24       that the QSF is not a Qualified Settlement Fundwithin the meaning ofTreasury Regulation section
         25       1.468B-1, any tax liabilities associated with such determination shall be satisfied solely from the QSF
         26       without any recourse against Defendant for additional monies.
         27

               28
LITT^RcMEiN,D^^N.ip'c' FIRSTAMENDEDJOD^T
 JZ31H^'l. STIPULAITONOF SETTLEMENT
           ""                                                                                  CASENO. 4:17-CV-07272-YGR
  ^^^".           ANDVRELEASE^
   DocuSignEnvelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                      1             1. 33 "Qualified Claimant" means any and all Class Members who do not submit a timely
                    2      and correctly completed request for exclusion, as set forth in Section 6. 5. 3.

                    3              1. 34 "Released Claims" means any and all claims contained in the Complaint and any
                    4      additional wage and hour claims that could have been brought by the Plaintiff and the Class Members

                    5      basedonthe factsallegedin saidComplaint, for the ClassPeriodas definedin Section 1.6 throughthe
                    6      Preliminary Approval Date. "Released Claims" includes any and all claims for relief, whether

                    7      suspected or unsuspected, which Qualified Claimants as well as all Class Members for purposes of
                    8      PAGArelief, as explainedin Section 1.25 have had, nowhave, or may discoverin the future against
                    9      the Released Parties or any ofthem for any or all claims alleged in the Complaint or which could have
                  10       been alleged in the Complaint based on the allegations, facts, matters, transactions or occurrences
                  ^1       alleged therein, andshall specifically include without limiting the generality thereof: claims for missed
                  12       and/or unpaid meal periods and/or rest periods; failure to reimburse business expenses; failure to pay
                           all wages owed (including without limitation, regular wages, the regular rate of pay, minimum wage,
                  14
                           overtime pay, double time pay, premium pay or otherwise properly calculate overtime or the regular
                 15        rate of pay, failure to pay employees for all hours worked, and/or off-the-clock claims); failure to
                 16
                           properly pay all wages upon termination; any claim for failure to keep and/or maintain accurate
                 17
                           records; imlawful deductions; failure to timely pay wages owed; claims for failure to provide accurate,
                 18
                           itemized wage statements; waiting time penalties; and claims for PAGA penalties and/or unfair
                 19
                           competition claims basedon the foregoing. The Releaseofthe foregoingclaims extendsto all theories
                 20
                           ofrelief regardless of whether the claim is, was, or could have been alleged as separate claims, causes
                 21
                           ofaction, lawsuits or basedon other theories ofrelief, whetherunder Californialaw, federal law, state
                 22
                           law or common law (including, without limitation, as violations of the California Labor Code, the
                 23
                           California Wage Orders, applicable regulations, California's Business and Professions Code section
                 24
                           17200 or under California's Private Attorneys General Act, and the Fair Labor Standards Act).
                 25
                           "Released Claims" includes all types of relief available for the above-referenced claims, including,
                 26
                           without limitation, any claims for damages, restitution, losses, penalties, fines, liens, attorneys' fees,
                 27
                           costs, expenses, debts, interest, injunctive relief, declaratory relief, or liquidated damages. "Released
                28
LITTL^cMEiNSEpl^.N, p-c'   FIRSTAMENDED         JOINT .
                           STIPULATION OF SETTLEMENT                         8.                       CASENO.4:17-CV-07272-YGR
                           AND RELEASE
  DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                          ^    Claims" also includes an express waiver ofall benefits under section 1542 ofthe California Civil Code

                          2    as to the Released Claims only, as well as under any other federal or state statutes or coimnon law

                          3    principles of similar effect. Section 1542 provides as follows:

                         4                    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
                                              THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
                         5
                                              fflS OR HER FAVOR AT THE TIME OF EXECUTING THE
                         6                    RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
                                              MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
                         7                    THE DEBTOR.

                         g     The Class Representative's and the Class Members' Section 1542 waiver releases all claims, known

                         9     orunknown,withinthedefinitionofReleasedClaims,irrespectiveofthe factualorlegalbasisforsuch
                      10       claims. This 1542 waiver was a specifically negotiated term, and was specifically taken into
                      11       consideration in arriving at the Gross Settlement Amount. Class Members, including Class

                      12       Representatives, will be infonned in the Notice of Settlement and will be deemed to understand that

                      13       Section 1542 gives them the right not to release existing claims of which they are not now aware,

                      14       unlesstheyvoluntarilychooseto waivethisright. Havingbeensoinformed.ClassMembers,including
                      15       the Class Representative, will be deemed to have voluntarily waived the rights described in Section
                      16       1542, and elected to assume all risks for claims that now exist in their favor, known or imknown, that

                      ^        fall within the scope ofthe Released Claims. The Final Judgment shall expressly provide that it covers
                      1^       andbarseachandevery Qualified Claimant aswell asall Class Members forpurposes ofPAGA relief,
                               as explained in Section 1. 25, from asserting any Released Claims in the future.
                     20                1. 35 "Released Parties" means Defendant, its past or present parents, subsidiaries, and
                     21
                               officers, directors, shareholders, managers, employees, agents, attorneys, legal representatives,
                     22
                               successors, assigns, and predecessors in interest, affiliates, related entities, third-party staffing
                     23
                               agencies, and any individual or entity which could be jointly liable with Defendant.
                     24
                                       1. 36 "Settlement Administration Costs" means reasonable fees and expenses incurred by the
                               Settlement Administrator, not to exceed $35, 000. 00, as a result of the procedures and processes
                     26        expressly required by this Agreement, and shall include all costs of administering the Agreement,
                     27        including, but not limited to, all tax document preparation and obligations related to the QSF, custodial
                     28
UTTL,ER. cME,NDE^lN;p c- FIRSTAMENDED JOINT .
 ...21",.C^H^rt-
           51h Floor
 Los Angelas, CA SOOG7. 3107   STffULA'TTONOF SETTLEMENT                                                  CASENO. 4:17-CV-07272-YGR
        310. 553. 030S
                               AND RELEASE
  DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                              1    fees, and accounting fees incurred by the Settlement Administrator; all costs and fees associated with

                          2       preparing, issuingandmailing any and all notices ofsettlement andother settlement correspondence
                          3       to ClassMembers and/orQualifiedClaimants;all costs andfees associatedwithcommumcatingwith
                          4       Class Members, Class Counsel, and Defendant's Counsel regarding settlement; all costs and fees
                                  associated with computing, processing, reviewing, and paying the Claim Amounts, and resolving
                                  disputed claims; all costs and fees associated with calculating tax withholdings and payroll taxes,

                          7
                                  workingwith Defendantso that relatedpayments to federal and state tax authorities canbe made, and
                                  printing tax forms relating to payments made under the settlement; all costs and fees associated with
                          8
                                  preparing any tax returns and any other filings required by any governmental taxing authority or
                          9
                                  agency;all costsandfeesassociatedwithpreparinganyothernotices,reports, orfilingsto beprepared
                         10
                                  in the course ofadministeringClaim Amounts; andanyother costs and fees incurredand/orcharged
                         11
                                  by the SettlementAdministratorin connectionwith the executionofits dutiesunderthis Stipulation.
                         12
                                          1. 37 "Settlement Administrator" means and refers to the mutually agreed upon third-party
                         13
                                  claimsadministratorthatwill beresponsiblefor establishing,maintaining,andadmmisteringthe QSF,
                         14
                                  aswell asthe administrationofthe Agreement andrelatedmatters as describedin this Agreement.
                         15               1. 38 "Settlement Payment" means each Qualified Claimant's share of the Net Settlement
                         16       Amountplus, whereapplicable,eachClass Member's shareofthe PAGAPayment.
                         17               1. 39 "Workweeks" means each week (Sunday through Saturday) during which Class
                         ^        Members wereemployed, butexcludingweeksduringwhichthe ClassMemberwasnotperforming
                                  drivingduties. There areno partial or fractionalWorkweeks.Thus, if a Class Memberperfbnnedany
                                  driving duties during any part of a Sunday through Saturday week, that week shall count as a

                                  Workweek. Thenumber ofWorkweekswill be detemiinedby Defendant'srecords.
                         22       2.     THE CONDITIONAL NATURE OF THIS STIPULATION.
                         23              2. 1    This Agreement and all associated exhibits or attachments are made for the sole
                         24       purpose of settling the above-captioned lawsuit, which is entitled Theodore A. Emetoh v. FedEx
                         25       Freight Inc., Case No. 4:17-CV-07272-YGR. This Agreement is made in compromise of disputed
                         26       claims. Because the Parties desire to settle this Action on a class-wide basis pursuant to Federal Rule
                         27       of Civil Procedure 23, and as a representative action pursuant to Cal. Lab. Code §2699(1), this
                         28
LITTI;E.R cME,N?^^.N;p-c- FIRSTAMENDED JOINT
             HL"^',., STiPULA'tTONOF SETTLEMENT
          51h Floi
 Los Angeles. CA 9CC67.3107                                                       10.                      CASE NO. 4:17-CV-07272-YGR
        i1C. 553. D30B
                                  AND RELEASE
 DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                 1   Agreement must receive preliminary and final approval by the Court. Accordingly, the Parties enter
                 2   into this Agreement on a conditional basis.
                 3          2. 2    Subject to the obligation(s) ofmutual full cooperation set forth herein, FedExmay void ,
                 4   this this Agreement if the Court refuses to approve any economic term or term related to the scope of

                 5   the release, or declines to enter the Preliminary Approval Order, the Final Approval Order, or Final

                 6   Judgment in substantially the form submitted by the Parties, or if the Agreement does not become final

                 7
                     because ofappellate court action or due to some other voidable event described herein. The terminating

                 8
                     Party shall give to the other Party (through its Counsel) written notice of its decision to terminate no
                     later thanten (10) calendardays afterreceivingnotice that one ofthe enumeratedevents has occurred.
                 9
                     Termination shall have the following effects:
                10
                                    1)      The Agreement shall be terminated and shall have no force or effect, and no
                11
                                            Party shall be bound by any of its terms.
                12
                                    2)     In the event the Agreement is terminated, Defendant shall have no obligation to
                13
                                           make anypayments to any Party, Class Memberor attorney.
                14
                                    3)     The Preliminary Approval Order, Final Approval Order and Final Judgment,
                15
                                           including any order of class certification, shall be vacated.
                16                  4)     hi the event this Agreement is terminated or canceled pursuant to its terms, the
                17                         Settlement Administrator shall refund all funds received by Defendant into the
                18                         QSF, and the Settlement Administration Costs incurred as of the date of
                19                         termination will be paid by Defendant, assuming the Defendant voided the
            20                             Agreement at its option. Otherwise, the Parties shall equally share such
            21                             Settlement Administration Costs.

            22                     5)      The Partieswill not be deemedto havewaivedanyclaims, objections, defenses,

            23                             or arguments in this Action, including with respect to the issue of class

            24                             certification. The Parties retain and reserve these rights, and agree not to argue

            25                             or present any argument, and hereby waive any argument that, based on this
                                           Agreement, the other Party caimot piirsue or challenge claims, allegations and
            26                                                                                                                  f




                                           defenses in the Action, upon any procedural or factual grounds.
            27

            28
"^R.c"E,N,D^^.N;"c- FIRSTAMENDED JOINT
 ..2C.",.C^H^T..     STIPULA'tTONOF SETTLEMENT                       11                       CASENO. 4:17-CV-07272-YGR
    '3"s530'"        AND RELEASE
    DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                            1                  6)      The Agreement and all negotiations, statements and proceedings relating
                           2                           thereto shall be without prejudice to the rights ofany ofthe Parties, all ofwhom
                           3                           shall be restored to their respective positions prior to the Agreement and
                           4                           mediation on May 21, 2019. The Parties agree to return to mediation in good
                           5                           faith to attempt to address the concerns of the Court, and upon reachmg an

                           6                           agreement, submit a revised agreement to the Court.

                           7
                                               7)      The Agreement shall not be admissible or offered into evidence in the Action

                           8
                                                       or anyotheractionforanypurposewhatsoever. Similarly, anyconditionalclass
                                                       certification (obtained for any purpose) shall be void ab initio and of no force
                          9
                                                       or effect, and shall not be admissible in anyjudicial, administrative, or arbitral
                        10                                                                                                                  II


                                                       proceeding for any purpose or with respect to any issue, substantive or
                        11
                                                       procedural.
                        12
                                3.     DESCRIPTION OF THE LITIGATION.
                       13
                                       3. 1    Plaintiff, a former Road Driver of Defendant, brought this Action asserting the
                       14
                                following violations: 1) Failure to Provide Meal Periods (Lab. Code §§ 204, 223, 226.7, 512 and
                       15
                                1198);2) Failureto ProvideRestPeriods(Lab. Code §§ 204, 223, 226.7 and 1198); 3) Failureto Pay
                       16
                                Hourly Wages (Lab. Code §§ 223, 510, 1194, 1194. 2, 1197, 1997. 1 and 1198); 4) Failure to Indemnify
                       17
                                (Lab. Code § 2802); 5) Failure to Provide Accurate Written Wage Statements (Lab. Code §§ 226(a));
                       18
                                6) Failure to Timely Pay All Final Wages (Lab. Code §§ 201, 202 and 203); 7) Unfair Competition
                       19
                                (Bus. & Prof. Code §§ 17200 et seq. ); and 8) Civil Penalties (Lab. Code §§ 2698 et seq.).
                      20
                                       3. 2    Through discovery, Defendant provided Class Counsel with nearly 3, 000 pages of
                      21
                                documents, including copies of all applicable versions of personnel and payroll policies, contact
                      22
                                information for the putative class, and records reflecting Class Members' hours worked and wages
                      23        paid, amongstnumerous otherdocuments, aswell aspayroll andtime clockdatafortheputative class.
                      24        Defendant also served written discovery upon and deposed Plaintiff as well as several third-party
                      25        subpoenas.
                      26               3. 3   The Parties participated in two separate full-day mediations before Hon. Stephen
                      27        SundvoldandTripper Ortman, Esq. on January 15, 2019andMay21, 2019,respectively. TheParties
                      28        were able to cometo anagreementandsigneda MemorandumofUnderstandingon May21, 2019.
LITTLER MENDELSON. P. O.
     204fl Century Park East    FLRST AMENDED JOINT
             5th Floor
  Los Angeles. CA 90067, 3107   STIPULATION OF SETTLEMENT                       12.                      CASENO. 4:17-CV-07272-YGR
           310. 553. 0308
                                AND RELEASE
   DocuSignEnvelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                           1            3. 4       This Agreement wasreached after evaluating the Parties' theories ofpotential exposure
                          2     for the underlying claims. The Parties also assessed appropriate discounts to the potential liability

                          3     based on Defendant's contentions and defenses.

                          4             3. 5       The Parties agree that the above-described investigation and evaluation, as well as

                          5     discovery and the information exchanged during the settlement negotiations, are more than sufficient
                                                                                                                                           »




                          6
                                to assess the merits of the respective Parties' positions and to compromise the issues on a fair and

                          7
                                equitable basis.
                                4.      BENEFITS OF THE SETTLEMENT TO THE PROPOSED CLASS.
                          8
                                        4. 1   Based on their own independent investigations and evaluations, Class Counsel are of
                          9
                                theopinionthatthe settlementwithDefendantfor the considerationandterms setforthbelow, in view
                       10
                                of the Class Representative's and average Class Members' claims and the risk of loss, is fair,
                       11
                                reasonable, and adequate in light of all known facts and circumstances, and is in the best interests of
                       12
                                the Class. Class Counsel are also ofthe opinion that the total considerationandpayment set forth in
                       13
                                this Agreement is adequatein light ofthe uncertainties surrounding the risk of further litigation and
                       14
                                the defenses that Defendant has asserted and could assert.
                       15
                                       4. 2    Class Counsel has weighed the monetary benefit under the Agreement to the Class
                       16       against the expenses and length of continued proceedings that would be necessary to prosecute the
                       17       Action against Defendant through trial and possible appeals. Class Counsel have also taken into
                       18       account the uncertain outcome and risk of any litigation, especially in complex actions such as class
                       19       actions, as well as the difficulties and delay inherent in such litigation. Therefore, Class Counsel has

                      20        determined that the Agreement is in the best interests of the Class.

                      21        5.     POSITIONOF DEFENDANT.

                      22               5. 1    Defendant denies any liability or wrongdoingof any kind associatedwith the claims

                      23        allegedintheAction, andfurtherdeniesthat, foranypurposeotherthansettlingthismatter,thisAction

                      24        is appropriate for class treatment. Defendant maintains, among other things, it has complied with
                                Federal and California law in all aspects. Nothing in this Agreement shall be constmed or deemed as
                      25
                                an admission of liability, culpability, negligence, or wrongdoing on the part of Defendant.
                      26
                                       5.2     There has been no final determination by any court as to the merits of fhe claims
                      27
                                asserted by Plaintiffagainst Defendant, nor has there been any final detennination as to whether a
                      28
LITTLER MENDELSON. P. C.
     204BCBnlury Park East      FIRSTAMENDEDJOINT
            5th Floor
  Los Angeles. CA 90067. 3107   STDPULATIONOF SETTLEMENT                          13.                     CASENO. 4:17-CV-07272-YGR
         310. 553. 0306
                                AND RELEASE
   DocuSign Envelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                           1       class should be certified, other than for settlement purposes only. Defendant will stipulate to the .
                           2       certification of the class claims for settlement purposes only, Class certification of the PAGA
                           3       Settlement is not necessary to bind alleged aggrieved employees pursuant to Arias v. Superior Court

                           4       ofSanJoaquin County (Dairy), 46 Cal. 4th 969 (2009). Defendant disputes that certification is proper
                           5       for the purposes of litigating the class claims proposed in or flowing from the Complaint; and the

                          6
                                   Court has not evaluated manageability.
                                   6.      OPERATIVETERMS OF SETTLEMENT.
                          7

                                           The Parties to this Action agree as follows:
                          8

                                           6. 1   Coo eration. The Parties will cooperate in obtaining, through written stipulation or
                          9

                                   unopposed motion if a motion is required, an order from the Court approving the Agreement. The
                        10
                                   Parties agree to use their best efforts to expedite the preparation and submission ofthe Agreement and
                        11
                                   related documents. The Parties further agree to fully cooperate in the drafting and/or filing of any
                        12
                                   further required documents or filings, shall take all steps that may be requestedby the Court or that .
                       13
                                   are otherwise necessary for the approval and implementation of this Agreement, and shall otherwise
                       14
                                   use their respective best efforts to obtain Court approval ofthis Agreement.
                       15
                                          6. 2    Preliminary Approval. The Parties will seek to obtain the Court's preliminary approval
                       16
                                   ofthe settlement pursuant to Fed. R. Civ. Proc. 23(e) andCal. Lab. Code § 2699(1). The Partieswill
                       17
                                   jointly request that any preliminary approval order be dated no earlier than December 1, 2019 and
                       18
                                   request an immediate vacation or stay ofpending dates until the entry ofFinal Judgment by the Court.
                       19
                                                  6. 2. 1 Class Counsel will prepare and file the motion for preliminary approval and
                      20
                                   relateddocuments consistentwiththe terms ofthis AgreementandDefendantagreesnot to oppose it.
                      21
                                   The Parties and their Counsel agree that this settlement is strictly confidential unless and until the
                      22
                                   Preliminary Approval Motion is filed granted. Plaintiff will not oppose FedEx filing a motion to seal
                      23
                                   the preliminary approval pleadings. If the Court declines to enforce this provision, it will not be
                      24
                                   grounds to void the Agreement.
                      25
                                                  6. 2. 2    Plaintiff, Defendant, and their respective Counsel will not make any public
                      26
                                   disclosure ofthe Agreement until after the Agreement is preliminarily approved by the Court. Plaintiff
                      27
                                   and Class Counsel agree not to disclose or publicize the Agreement, including the fact of the
                      28
LITTLERMENDELSON.
    204S Century Park East
                           P. C.
                                   FIRST AMENDED JOINT
            5th Floor
  Laa Angeles, CA 80087. 3107      STIPULATION OF SETTLEMENT                       14.                     CASENO. 4:17-CV-07272-YGR
         310. 553. 03SS
                                   AND RELEASE
 DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                  1    Agreement, its tenns or contents, and the negotiations underlying the Agreement, in any manner or
                  2    form, directly or indirectly, to any person or entity, except potential class members and as shall be
                  3   contractuallyrequiredto effectuatethe terms oftheAgreementas set forthherein. ClassCounselwill
                  4   take all steps necessary to ensure that Plaintiffis aware of, and will encouragehim to adhere to, the
                  5   restriction againstany public disclosure of the Agreement until after the Agreement is preliminarily
                  6   approvedby the Court.
                  7                   6.2. 3 TheParties agreenotto initiate anycontact withthemediaconcerning this case
                  8   at any time. Plaintiffand Counsel will not at any time publish details ofthis case or the settlement
                  9   exceptonPlaintiffsCounsel'swebsiteorotherpublicationsit controls. IfeitherPartyortheirCounsel
                 10   is contacted by the media, neither Party is required to make a statement, but may make the following
                 11   statement:

                 12                           (a)         IfMotion to Sealis granted: "The Parties havereachedanagreement to
                 13   settle the pending claims in the Theodore Emetohv. FedEx Freight, Inc. lawsuit. The tenns of the
                 14   settlement areconfidentialandhavenot yet receivedfinal approvalby the Court."
                 15                           (b)     If Defendant's Motion to Seal is not granted: "The Parties have reached
                 16   anagreementto settle the pendingclaims in the Theodore Emetohv. FedExFreight, Inc. lawsuit. The
                 17   terms of the settlement have not yet received final approval by the Court."
                 18                           (c)     After preliminary approval is granted: "The Parties have reached an
                 19   agreement to settle the pending claims in the Theodore Emetoh v. FedEx Freight, Inc. lawsuit."
                 20                           (d)     At any time. Plaintiff may say: "We believe the settlement is fair and in
             21       the best interests of the class."

             22                               (e)     IfDefendant's Motion to Sealis not granted andafterpreliminary
             23       approval is granted, Defendantmay say: "FedExFreightdenies liabilityin this matter. Contraryto
             24       Plaintiffs claims, FedEx Freight complies with the wage and hour laws in all jurisdictions where we

             25       do business, including California. We have agreed to settle this matter simply to avoid the

             26       burdensome cost of continued litigation."

             27                               (f)         The Parties expressly agree thatneither Party shallprovide any
             28       commentbeyondthe abovestatements to anythirdparty entity, on anydigitalplatform, or in any
LITTL^cME,NDE^?.N;p'c- FIRST AMENDED JOINT
  L.:;,.^i;:»,., STffULATION OF SETTLEMENT                                15                      CASE NO. 4:17-CV-07272-YGR
   ,,. ss,.,..        ^fQ RELEASE
   DocuSignEnvelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                              1    other forum, exceptfor Plaintiffs Counsel'swebsite or otherpublicationscontrolledby Plaintiffs
                              2   Counsel.

                              3                   6. 2. 4 The Parties agree that the preliminary approval order will include a provision
                          4       enjoiningClassMembersfromfilinganyDLSEclaims,orfrominitiatingotherproceedings,regarding
                          5       claims released by the settlement before opting out of the settlement. If the Court declines to enforce

                          6       this provision, it will not be grounds to void the Agreement;

                          7                      6. 2. 5 The Parties will submit this Agreement to the Court for preliminary approval
                          8       of its terms and for approval of the steps to be taken to obtain its final approval. The Parties will

                          9       request thatthe Court's preliminaryapproval ofthis Agreementbe embodiedin the Preliminary
                         10       Approval Order, a proposed fonn of which is attached as Exhibit D.
                         11               6. 3   Notice to Class Members. The Settlement Administrator shall disseminate the Notice

                         12       Packet in the manner described below, with the Settlement Administration Costs being paid firom the
                         j3       Gross SettlementAmount.
                         ^4                      6. 3. 1 No later than thirty (30) calendar days after the entry of the Preliminary
                                  Approval Order, for each Class Member, Defendant shall provide the Settlement Administrator with
                                  the name, last known mailing address, last known telephone number, Social Security Number, the
                                  datestheClassMemberwasemployedasa ClassMemberofDefendantin CaliforniaduringtheClass
                         17
                                  Period, the number ofWorkweeksattributableto the Class Member, andwhetherthe ClassMember's
                         18
                                  employment with Defendant ended, in a form requested by the Settlement Administrator. This class
                         19
                                  data, as well as any other class data provided to the Settlement Administrator, shall be confidential.
                         20
                                  Except as provided for in this Agreement, the Settlement Administrator shall not provide the class data
                         21
                                  to Class Counsel or Plaintiffor any third party, or use the class data or any information contained
                         22
                                  therein for any purpose other than to administer this Agreement. Class Counsel agrees they will not
                         23
                                  use the Class Member data for any purpose other than as required for this Agreement. The Settlement
                         24
                                  Administrator shall use commercially reasonable efforts to secure the Class Member data at all times
                         25 so asto avoidinadvertent orunauthorized disclosure oruseofsuchdataotherthanaspermitted by
                         26       this Agreement, andshall destroy the data and all copies in a complete and secure manner atthe end
                         27       ofanyretention periods afterwhichthe datais no longerrequired forpurpose oftheAgreement. Class
                         28
LITTL,E.I;cM.E,ND^,s?.N,;p-c- FIRST AMENDED JOINT
  ..21"..1;H1^',,,
          5th Floor
 LDS Angeles, CA 9COBT. 3107      STIPULAtTONOF SETTLEMENT                         16.                       CASENO. 4:17-CV-07272-YGR
        310. 553. 03Se
                                  AND RELEASE
   DocuSignEnvelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                             1    Members' addresses, telephone numbers, or social security numbers shall not be filed with the Court,
                             2    except as may be ordered by the Court.

                             3                   6. 3. 2 No later than ten (10) calendar days after receipt of such address information,
                             4    the Settlement Administrator will perform a national change ofaddress ("NCOA") search, update the

                             5    addressespertheresults oftheNCOAsearch,andthenmailtheNoticeofSettlementandDataDispute

                             6   Form, substantiallyin the forms attachedas ExhibitsB andC, respectively, to eachClassMemberby

                             7
                                 first-class mail, postage prepaid.

                             8
                                                 6. 3. 3 Ifa ClassMember isdeceased,thesuccessor orestatemayreceive thepayment.
                                 Within ten (10) calendar days of notification that the Class Member is deceased, the Settlement
                         9
                                 Administrator shall mail a BeneficiaryDeclarationand Release to the successor or individual acting
                       10
                                 on behalf of the estate.
                       11
                                                 6. 3. 4 In the event that a Notice Packet is returned as undeliverable, the Settlement
                       12
                                 Administrator will make reasonable efforts to obtain a valid mailing address by using the social
                      13
                                 securitynumberoftheclassmemberandstandardskiptracingdevicesto conducta searchfora correct
                      14
                                 mailing address and by contacting Class Counsel and Defendant through Defendant's Counsel.
                      15
                                 Followingeachsearchthatresults in a correctedaddress,the SettlementAdministratorshallpromptly
                      16         resendtheoriginalNoticePacketto theClassMemberbyfirst-classmail,postageprepaid. Suchefforts
                      17         must becompletedno less than fourteen (14) calendardaysbeforethe date ofthe FinalApproval and
                      18         Fairness Hearing. No further action is required if the search results in no corrected address.
                      19                        6. 3. 5 The Parties shall cooperate in good faith with Ae Settlement Administrator's
                     20          reasonable efforts to obtain valid mailing addresses for Class Members.

                     21                         6. 3. 6 All costs ofmailing oftheNotice Packet, whether foreseen or not, shallbepaid
                     22          from the Gross SettlementAmount, includingthe cost ofsearchingfor Class Members' addressesas

                     23          providedin Section6.3.4. All otherreasonablecostsofthe SettlementAdministratorshallalsobepaid
                                 from the Gross Settlement Amount.
                     24
                                                6. 3. 7 No later than fourteen (14) calendar days prior to the date ofthe Final Approval
                     25
                                 and Fairness Hearing, the Settlement Administrator shall file a declarationunder penalty ofperjury
                     26
                                 advisingthe Court thatthe requirements ofSections 6.3. 1 through6.3.4 ofthis Agreementhavebeen
                     27
                                 fulfilled.
                     28
LITTLER MENDELSON, P. C.
    2048 Century Pa-k Easl       FLRST AMENDED JOINT
          5th Floor
                                 STIPULATION OF SETTLEMENT                        17.                      CASE NO. 4:17-CV-07272-YGR
                                 AND RELEASE
   DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                          1                    6. 3. 8 Compliance with these procedures shall constitute due and sufficient notice to
                          2     ClassMembers ofthis Agreementand shall satisfythe requirement ofdueprocess. Nothingelse shall
                          3    be required of, or done by, the Parties or their Counsel to provide notice ofthe proposed Agreement.
                          4            6.4         Res onses to Notice. The Notice Packet shall provide Class Members with
                          5    information as to how they may challenge the Data in the Data Dispute Form. Class Membersneed
                               not excludethemselvesfrom theAgreementto submita DataDisputeForm. Ifa ClassMembertimely

                          7
                               submits both a DataDispute Form and a request for exclusion, the DataDispute Form shall control,
                               and the request for exclusion shall be null and void.
                          8
                                       6. 5        Class Members will haveuntil theDataDisputeDeadlinewithinwhichto complete
                          9
                               and postmark their Data Dispute Form for return to the Settlement Administrator. Except asprovided
                     10
                               by Section 6.5. 1 and 6. 5.2, no Data Dispute Forms will be honored if postmarked after the Data
                     11
                               Dispute Deadline.
                     12
                                              6. 5. 1 For Class Members who are re-mailed the Notice Packet due to it being
                     13
                               undeliverable, the deadline by which to submit a DataDispute Form, file an objection, or submit a
                     14
                               requestforexclusionwill bethelaterof(i) fourteen(14)calendardaysfrom the datetheNoticePacket
                     15
                               was re-mailed, or (ii) the Data Dispute Deadline.
                     16
                                              6. 5.2 If a DataDispute Fomi is timely submitted, but is deficient or incomplete, the
                     17        Settlement Administrator will return the Data Dispute Form (or, if deemed necessary, a new Data
                     18        Dispute Form) to the Class Member within five (5) business days ofreceipt ofthe DataDispute Form
                     19        witha deficiencynoticeexplainingthe deficienciesandstatingthattheClassMemberwill havefifteen
                    20         (15) calendardays from the date ofthe deficiencynotice to correct the deficienciesandresubmitthe
                    21         Data Dispute Form. Neither the Parties nor their Counsel shall discourage any Class Member from

                    22         submitting a Data Dispute Form. The Settlement Administrator will timely notify Class Members
                    ^          whose dispute letters are untimely or denied for other reasons.
                                              6. 5. 3 ClassMembers, with the exception ofthe Class Representative, mayopt-out of
                               the Agreement. Class Members whowishto exercisethis option must submit a request for exclusion
                               to the Settlement Administrator as provided in this section. The request for exclusionmust (a) be in
                               writing; (b) state the name, address and telephone number of the Class Member; (c) state either the
                    27
                               Class Member's approximate years of employment with Defendant or the employee identification
                    28
UTT^RcME,N,D^^.N;pc' FIRST AMENDED JOINT
 L..   *,,.,   ^h^. 73,   c,   STIPULATIONOF SETTLEMENT                        18.                    CASENO. 4:17-CV-07272-YGR
          "°S"BM'              AND RELEASE
   DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                              1   number assigned to the Class Member by Defendant; (d) request exclusion from the Class saying
                             2    words to the effect of "I wish to opt out of the Class in; Emetoh v. FedEx Freight, Inc. "; (e) be sent
                                                                                                                                            »




                              3   via U. S. Mail postmarked no later than the DataDispute Deadline; and (f) be signedand datedwith
                             4    return address or contact information. No request for exclusionmaybe made on behalfofa group of
                             5    members ofthe Class. The date ofthe postmarkon Ae retiim-mailingenvelope shallbe the exclusive

                             6    means used to determine whether a request for exclusion has been timely submitted. By submitting

                             7
                                  sucha Requestfor Exclusion, a Class Membershall be deemedto have exercisedhis or heroption to
                                  optout oftheclassactionlawsuit,exceptthatoptingout doesnot alterthebindingnatureofthePAGA
                             8
                                  Settlement, Release, Final Approval, and Final Judgment related to the PAGA Settlement.
                             9
                                                   6. 5.4 Any member ofthe Class whorequests exclusion from the Agreement will not
                         10
                                  be entitled to any share of the settlement (except for a PAGA Payment), will not be bound by the
                         11
                                  Agreement or Final Judgment (except as to the PAGA Settlement and related Final Judgment), and
                         12
                                  will nothaveanyrightto object, appealor commentthereon. MembersoftheClasswhofailto submit
                         13
                                  a valid and timely request for exclusion shall be bound by all terms of the Agreement and the Final
                         14
                                  Judgment entered in this Action, regardless ofwhether they otherwise have requested exclusion from
                         15
                                  the Agreement.
                         16                      6. 5. 5 The Settlement Administrator is to send a deficiency notice to the Class
                         17       Members for any irregularities in the requests for exclusionthat are timely submitted; the deficiency
                         18       noticewill providethe ClassMembersno less than fifteen (15) calendardays from themailing ofthe
                         19       deficiencynotice to cure fhe deficiency,even if after the claims periodends.
                         20                     6. 5. 6 Within ten (10) calendar days of the Data Dispute Deadline, the Settlement
                         21       Administrator shall notify Class Counsel and Defendant's Counsel of the identity of Class Members
                         22       who have submitted requests for exclusion and whether the request for exclusion was timely or

                         23       untimely filed. No later than fourteen (14) calendar days before the Final Approval and Fairness

                         24       Hearing, the Settlement Administrator shall file a declarationunderpenalty ofperjury providingthe

                         25       Courtwith a complete list ofall members ofthe Classwhohavetimely requestedexclusionfrom the
                                  Agreement.
                         26
                                                6. 5. 7 Any person who does not request exclusion but who wishes to object or
                         27
                                  otherwisebeheardconcerningthisAgreementmustprovidethe SettlementAdministratorwithwritten
                         28
LITTLERMENDELSON, P. O.
    2049 Century Pa'K East        FIRST AMENDED JOINT
          5th Floor
                                  STIPULATIO^OFSETTLEMENT                        19                       CASENO. 4:17-CV-07272-YGR
        31B. 553. 030a
                                  AND RELEASE
   DocuSign Envelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                           1    notice of his or her intent to object to this Agreement, although no Class Member has the right to
                          2     object to the PAGA Settlement. To be considered timely, the notice must be sent to the Settlement
                          3    AdministoratorviaU. S. Mail andpostmarkedno laterthanthe DataDisputeDeadline.Thenoticemust
                          4     set forth any and all objections to this Agreement and include any supporting papers and arguments.
                          ^    Any person who fails to submit such a timely written notice shall bebarred from making any statement
                               objectingto this Agreement, andshall foreverwaivehis orherobjection, exceptby specialpennission

                          7
                               of the Court, but may still attend the hearing to obtain such special permission. The Settlement
                               Administrator shall promptly forwardall objections to the Partiesandhave them filed with the Court
                          8
                               withinten (10) calendar days of the DataDispute Deadline with any later received objections filed
                         9
                               with the Court promptly upon receipt and in any case no later than five (5) business days before the
                       10
                               Final Approval and Fairness Hearing. Either of the Parties may file a responsive document to any
                       11
                               notice ofintent to object with the Court no later than five (5) business days before the Final Approval
                       12
                               andFairness Hearing. Any person who objects to the Agreement shall be bound by the order ofthe
                      13
                               Court.
                      14
                                              6. 5. 8 Ifany individual whose name does not appear on the updated class list provided
                      15
                               to the Settlement Administratorbelieves that he or she is a member ofthe Class, he or she shall have
                      16
                               the opportunity to disputehis or her exclusionfrom the Class. Individualswhobelieve they are Class
                      17       members must notify the Settlement Administrator inwriting no later thantheDataDispute Deadline.
                      18       The Parties will meet and confer regarding any such individuals in an attempt to reach an agreement
                      19       as to whether any such individual should be regarded as a Class member. If the Parties so agree, the
                     20        SettlementAdministratorwill mail a NoticePacketto the individual,andtreat the individualas a Class
                     21        member for all other purposes. Such an individual will have all of the same rights as any other Class

                     22        member under this agreement.
                     ^3                       6. 5. 9 If five percent (5%) or more of the total number of Class Members submit
                               timely andvalidrequests for exclusion, then Defendantshall have the option to void the Agreement.
                               Defendant must exercise this option within fourteen (14) calendar days of receiving a report from the
                               Settlement Administrator showing the total number of timely and valid requests for exclusion
                     26
                               exceeding 5% of Class Members. If Defendant chooses to exercise this option, the effect will be
                     27
                               precisely the same as if final approval did not occur, as discussed in Section 2. 2. As a condition to
                     28
LITTL^R.M.E,N,DEp;,s?.N;pc- FIRST AMENDED JOINT .
  ^^1.,    51h Floor
 Los Ange'es. CA 30C67. 3107   STIPULAtTONOF SETTLEMENT                        20.                     CASENO. 4:17-CV-07272-YGR
         110. 553. 0308
                               AND RELEASE
    DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                               1    exercise of this option. Defendant must pay the Settlement Administration Costs incurred as of the
                               2    date ofthis exercise, notwithstanding other allocations of Settlement Administration Costs set forth in

                               3    this Agreement.

                              4                    6. 5. 10 Neither the Parties nor their respective Counsel will solicit or otherwise

                              5    encourageanyClassMember,directlyorindirectly, to requestexclusionfromtheAgreementorobject
                                   to the Agreement.

                                           6. 6   DataDis ute Procedures. Any Qualified Claimant who disputes the Data listed on the
                                   Data Dispute Form shall complete the Data Dispute Fonn andprovide it together with any supporting
                                   infonnationor documentationto the Settlement Administratorby the DataDisputeDeadline. A Data
                                   Dispute Form will be deemed submitted (a) when postamarked, if it is mailed by first-class, registered,
                          10
                                   or certified mail, postage prepaid, addressed in accordance with the instructions on the form, or (b) if
                          11
                                   otherwisesubmitted, whenit is actuallyreceivedat the addressdesignatedon the form. If a Qualified
                          12
                                   Claimantdoesnot timely dispute the Datacontainedin the DataDisputeForm, the Datacontainedin
                          13
                                   the Data Dispute Form mailed to the Qualified Claimant shall govern the calculation of his or her
                          14
                                   entitlement under the Agreement
                          15
                                                  6. 6. 1 Defendant shall review and respond to each submitted Data Dispute Fonn
                                   within ten (10) calendar days of receipt, and shall transmit a copy of its response to the Settlement
                          17       Administrator. Defendant's response shall state whether Defendant agrees with or disputes the
                          18       infonnation provided in the Data Dispute Form.
                          19                              (a)    If Defendant agrees with all of the infonnation provided in the Data
                          20       Dispute Form, the information and documentationprovided by the QualifiedClaimant and attached
                          21       to the DataDispute Fonn shall govern the calculationofthe entitlement under the Agreement ofthe
                          22       personwhoseemployment informationis listed in the DataDisputeForm.
                          ^3                              (b)    If Defendant disagrees with any ofthe information provided in a Data
                          ^        Dispute Form, it shall follow theprocedure setforth in Section6. 6.2 ofthisAgreement.
                                                  6. 6. 2 In the event that Defendant disagrees with the infomiation provided in a Data
                                   DisputeForm, Defendant'sCounselwill promptly adviseClass Counselin writingofthe disputeand
                          26
                                   provide Class Counsel with copies ofall information relevant to the dispute. Copies ofall DataDispute
                          27
                                   Forms and correspondence with the person(s) submitting the Data Dispute Form(s) shall be made
                          28
LITTL^R cME,N,DE^lN ; p-c'         FIRSTAMENDED JOINT
              IHL^',. STIPULA'tTONOF SETTLEMENT
           Slti Fit
  Los Angeles, CA 3CG67.3107                                                       21.                      CASE NO. 4:17-CV-07272-YGR
         31G. 553. 03C8
                                   AND RELEASE
   DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                           1    available to Class Counsel upon request. Defendant's Counsel andClass Counsel shall attempt in good
                          2     faith to resolve any such dispute within ten (10) calendar days of Class Counsel's receipt of
                          3    Defendant'sCounsel's notice ofa dispute as to the DataDispute Fonn. Class Counsel shallhavefull
                          4    discretion on behalfof the Qualified Claimants to resolve such disputes with Defendant'sCouiisel,
                          5    except that any and all payments relating to the disputed entitlement must be from the Net Settlement
                               Amount.
                          6

                          7
                                               6. 6. 3 In the event the Parties are unable to resolve any dispute under this section, the
                               Courtshallreviewall mformation,materialsanddocumentsprovidedbytheQualifiedClaimant,Class
                          8
                               Counsel, and/or Defendant's Counsel, and make a decision regarding the dispute. This decision shall
                         9
                               be final and unappealable.
                       10
                                       6. 7    Ap plication for Attome   s' Fees and Ex    enses.   Class Counsel shall apply to the Court
                       11
                               for an award of fees from the Gross Settlement Amount in an amount not to exceed One Million
                       12
                               Eighty-Two Thousand Two-Hundred Fifty Dollars ($1, 082, 250. 00) (thirty three and one-third percent
                      13
                               of the Gross Settlement Amount) and actual costs incurred up to Twenty Thousand Dollars
                      14
                               ($20, 000. 00). Defendant agrees not to oppose Class Counsel's application for fees and expenses
                      15
                               provided the application is made consistent with this section. To the extent the Court awards less than
                      16       this amount, the remainder shall be distributed to the Qualified Claimants. Failure of the Court to
                      17       award the requested attorneys' fees and costs is not a grounds to void this Agreement, however,
                      18       Plaintiff reserves the right to appeal any such decision.
                      19              6. 8    A    lication for Enhancement Pa        ent. Class Counsel, on behalf of Plaintiff, shall
                     20        apply to the Court for an Enhancement Payment from the Gross Settlement Amoimt, per the Court's
                     21        direction, or no later than the same day Plaintiff files his anticipated Motion for Final Approval of
                     22        ClassActionSettlement. To the extentthe Courtawardslessthantherequestedamount,theremainder
                     ^3        shall be distributed to the Qualified Claimants. Failure of the Court to award the requested
                               Enhancement Payment is not a grounds to void this Agreement.

                                              6. 8. 1 Any request for an Enhancement Payment may be supported by a declaration
                               from the ClassRepresentativeseekingpaymentandoutliningthe burdensandobligationsassumedin
                     26
                               connection with his role as a Class Representative. Defendant agrees not to oppose Class
                     27

                     28
LITTL^M.E,N,D^^.Nip-c' FIRSTAMENDEDJOINT ^
  ^^!^L    51h Fl(
 Los Angeles. CA SOOB7. 31DT   STIPULA'tTONOF SETTLEMENT                        22.                         CASENO. 4.-17-CV-07272-YGR
        310. 553. 0308
                               AND RELEASE
   DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                              1    Representative's application for the Enhancemeut Payment provided the application is made
                              2    consistent with this Agreement.

                              3                   6. 8.2 Plaintiff shall be solely and legally responsible to pay any and all applicable
                             4     taxes onhis Class Representative Enhancement Payment andhold harmless Defendant from anyclaim
                             5     or liability for taxes, penalties, or interest arising as a result ofthe Class Representative Enhancement

                             6
                                  Payment.

                             7
                                          6. 9    Final A roval and Fairness Hearin . On the date set forth in the Notice Packet, the

                             8
                                  Court shall hold the Final Approval and Fairness Hearing where objections, if any, may be heard. If
                                  the Court approves this Agreement at the Final Approval andFairness Hearing, the Parties request that
                             9
                                  the Court enter the Final Judgment.
                         10
                                          6. 10 Tax Allocation ofthe Net Settlement Amount. To fairly allocate settlement funds based
                         11
                                  on Ae Qualified Claimant's dates of employment as a Class Member (excluding workweeks where
                         12
                                  the Qualified Claimant was not performing driving duties) and any entitlement to waiting time
                         13
                                  penalties, the distribution amounts will be calculated as follows: The total Workweeks for all Class
                         14
                                  Members in the class period plus additional Workweeks allocated for separated employees shall be
                         15
                                  divided into the Net Settlement Amount to calculate the agreed upon payment per Workweek (the
                         16 "Workweek Rate"). EachQualified Claimant who separated from Defendant during the class period
                         17       at least once will receive an allotment of six additional Workweeks. Each Qualified Claimant will be
                         18       paid the Workweek Rate for each Workweek.
                         19                      6. 10. 1 There will be no reversion of any of the Gross Settlement Amount or Net
                         20       Settlement Amount to Defendant. For any Class Member that requests exclusion from the Class, his
                         21       or her Claim Amount will be added to the Net Settlement Amount and distributed to Qualified
                         22       Claimantsona proportionalbasis.All QualifiedClaimantswill receivetheirClaimAmount, suchthat
                         ^        100%oftheNet Settlement Amount will bepaid.
                                                 6. 10. 2 The Parties recognize that the Claim Amounts to be paid to Class Members
                                  reflect settlement of a dispute over claimed wages, business expenses, interest, premiums and
                                  penalties. The parties agree that suchpayments are not, and are not intended to be made as a payment
                                  with respect to, a penalty or a punishment ofany type or kind for purposes of Internal Revenue Service
                         27
                                  Code §162(f), except that the PAGA Payment is a civil penalty.
                         28
L'TTL.E.RcM.E,N5^,M.Nip'c' FIRST AMENDED JOINT
    '^!^^ 51h F I BE
 Los Angeles. CA 90367.31CT       STIPULAtTONOF SETTLEMENT                         23.                      CASENO. 4:17-CV-07272-YGR
        310. 553, 0308
                                  AND RELEASE
    DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                            1                    6. 10. 3 With the exception ofthe PAGA Payment, no governmental entity is directly
                            2    or indirectly a recipient of any portion of the payments made pursuant to this Agreement, and no
                            3    governmental entity has any interest or involvement ofany type or kind in the litigation hereby settled.
                            4   The payments made herein are not made or received with the intention of avoiding or reducing any
                            5   liabilityto a governmental entity ofanytype or kind.

                            6                   6. 10. 4 The Settlement Administrator will prepare and issue Fomis 1099 and W-2's as

                            7
                                part of this Agreement and calculate and deduct required withholdings from each Payroll Settlement

                            8
                                Check, and file tax forms with the appropriate government agencies as required by law. Pursuant to
                                its duties andundertakings,the SettlementAdministratorshallworkwithDefendantto ensurethat all
                            9
                                monies and information needed to remit and report the applicable portions ofthe payroll tax payment
                       10
                                to the appropriate taxing authorities are provided on a timely basis. Defendant agrees to reasonably
                      11
                                cooperate with the Settlement Administrator to the extent necessary to determine the amount of the
                      12
                                payroll tax payment required under this section. Defendant and Defendant's Counsel will not be
                      13
                                responsible for any errors or omissions in the Settlement Administrator's calculations of the
                      14
                                                                                                                                                »




                                withholdings.
                      15
                                                6. 10. 5 Qualified Claimants shall be solely responsible for the reporting and payment
                      16
                                oftheir share of any federal, state and/or municipal income or other taxes on payments made pursuant
                      17        to this Agreement. No Party has made any representation to any ofthe other Parties as to the taxability
                      18        ofanypayments pursuant to this Agreement, including the payments to Class Members, the payments
                      19        to Class Counsel, the payments to the Class Representative, the payroll tax liability of Defendant, or
                     20         the allocation of settlement proceeds to wage andnon-wage income as provided in Section 6. 10.4, or
                     21         otherwiseas to tax implications ofanyprovision ofthis Agreement.
                     22                         6. 10. 6 Defendant will pay the employer's share of payroll taxes only attributable to
                     23         the portion ofthe Net Settlement Amount deemed to be wages. Defendant shall not be responsible for

                     24         payroll tax payments on any other portion of the Gross Settlement Amount or Net Settlement Amount.

                     25                         6. 10. 7 Defendant and Defendant's Counsel will not be liable for any errors or
                                                                                                                                            »




                                omissions in the Settlement Administrator's calculation of each Qualified Claimant's Claim Amount.
                    26
                                Defendant and Defendant's Counsel will not be liable with respect to any claims relating to
                    27
                                managementofthe QSFor distributionofthe fimds from the QSF, the payment oftaxes (other than
                    28
LITTLER MENDELSON. P. O.
    3C4SCBniur¥ Park East       FIRST AMENDED JOINT
                                STIPULATION OF SETTLEMENT                        24.                      CASENO. 4:17-CV-07272-YGR
                                AND RELEASE
   DocuSignEnvelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                           1      the employer's share ofpayroll taxes), the withholding of taxes, or any obligations or losses incurred

                          2       by any person or any entity in coimection therewith.

                          3                      6. 10. 8 The Settlement Administrator shall allocate all Claim Amounts to Qualified

                          4       Claimants as follows:

                          5                                 (a)   Twenty percent (20%) of the Claim Amounts shall be allocated for

                          6
                                  paymentofdisputedwagesto QualifiedClaimants. Forthis portion ofthe Claim Amounts, Qualified
                                  Claimants shall receive an IRS Form W-2 from the Settlement Administrator.
                          7
                                                            (b)   Eighty percent (80%) of the Claim Amounts shall be allocated for
                          8
                                  disputed business expense reimbursement. Labor Code § 226, penalties, including the PAGA
                         9
                                  Payment, and interest. This portion of the Claim Amounts consists of other income, not wages, for "
                       10
                                  which the Qualified Claimants shall receive an IRS Form 1099 fi-om the Settlement Administrator as
                       11
                                  and if required by law.
                       12
                                                 6. 10. 9 The Class Members receiving all or any portion ofany payment hereunder are
                       13
                                  presentor fanneremployees ofDefendant.
                       14
                                         6. 11 DistributionofSettlementProceeds.Withinfourteen(14) calendardaysaflterthe Final
                       15
                                  Judgment is entered. Defendant shall electronically wire the entire Gross Settlement Amount and
                       ^          employer's share ofpayroll taxes to the Settlement Administrator, who shall deposit it andhold it m
                       17         trust inthe QSF. The final andcomplete delivery byDefendantto the Settlement Administrator ofthe
                      18          Gross Settlement Amount and employer's share of payroll taxes shall constitute full and complete
                      19          dischargeof the entire obligation of Defendantunder this Agreement, except that Defendantis also
                      20          responsible for any retroactive tax increase assessed on the amounts allocated to wages, upon an
                      21          accoimting provided by the Settlement Administa-ator. No Released Party shall have any further .
                      22          obligation or liability to Class Counsel, Class Representative, or Qualified Claimants.
                     ^                           6. 11. 1     Within seven (7) calendar days after the Final Approval Date, the
                                  Settlement Administrator shall promptly deduct andpay (and, if available, electronically wire) from
                                  the Gross Settlement Amount (1) all Court-awardedattorney's fees and costs; (2) the Enhancement
                                  Payment; (3) Settlement AdministrationCosts; and(4) the StateofCalifornia'sportion ofthe PAGA
                     26
                                  Payment. Following deduction ofthe amounts of suchpayments, the Settlement Administrator shall
                     27
                                  calculate andmakepayments to the QualifiedClaimants in accordancewiththis Agreement.
                     28
LITTL^, M.E,N51^1N,        p'c-
                                  FIRSTAMENDED        JOINT .
    21"..CSH1E,1,
  Los
            5th Floor
   .. Angeles. CA 90C67. 3107
                                  STffULA'tTONOF SETTLEMENT                       25.                      CASENO. 4:17-CV-07272-YGR
          110, 553. 0308
                                  AND RELEASE
  DocuSign Envelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                          1                                (a)       The Settlement Administrator shall wire the Court-approved attorneys'
                         2     fees and costs to Class Counsel. Class Counsel shall provide the Settlement Administrator with the
                         3     pertinent taxpayer identification number and wire instmctions.

                         4                                 (b)      The Settlement Administrator shall send a check by mail for the Court-

                         5     approved EnhancementPayment to the Class Representative, in care of Class Counsel.

                         6
                                                6. 11. 2         Within fifteen (15) calendar days ofthe Final Approval Date, the Settlement
                               Administrator shall issue Claim Amounts to QualifiedClaimants in the form of a check, which shall
                         7

                               become null and void if not deposited within one hundred eighty (180) calendar days of issuance.
                         8
                               After one hundred eighty (180) calendar days of issuance, funds from undeposited checks, plus any
                         9
                               interest that has accmed on that sum after being deposited into the QSF, shall be deposited with the
                      10
                               State of California pursuant to California's Unclaimed Property Law, Code of Civil Proc. (C. C.P.)
                      11
                               §1500 et seq., and specifically as imclaimed intangible property and/or wages within the meaning of
                      12
                               C. C.P. §1513 (4)& (7) and subject to distribution pursuant to Court order pursuant to C. C.P. §1519. 5.
                      13
                                               6. 11. 3          The failure by a Class Member to claim or deposit any check issued by the
                      14
                               Settlement Administrator shall have no effect on that Class Member's release of all Released Claims
                      15       as set forth herein.

                      16                       6. 11.4       No person shall have any claim against the Settlement Administrator,
                      17       Defendant or any of the Released Parties, the Class Representative, the Class Members, or Class
                      18       Counsel based on distribution or payments made substantially in accordance with this Agreement, or
                      19       further orders of this Court. The Settlement Administrator, however, shall be licensed and bonded in

                     20        an amount sufficient to cover any claims against it.

                     21                6. 12 Release ofClaims. The Parties agree that it is their intent that the tenns set forth in this

                     22        Agreement will release any further attempt, by lawsuit, administrative claim or action, arbitration,
                               demand, or other action of any kind by each and all of the Qualified Claimants as well as all Class
                               Members for purposes ofPAGA relief, as explained in Section 1.25, includingparticipation to any
                               extentin anyclass or collective action, to obtaina recoverybasedon eachandall ofthe allegationsin
                     25
                               the operative complaint in this matter, for harmsarisingduringthe ClassPeriod.
                     26
                                               6. 12. 1      Upon full and final payment by Defendant ofthe Gross Settlement Amount
                     27
                               consistent with Section 6. 11, the Class Representative and each Qualified Claimants as well as all
                    28
LITTL^cME,N,DEl.s^,N.i p-c- FIRST AMENDED JOINT .
  .,21".3;H»E^',..
           5th Floor
 Los Angeles. CA 90067. 3107   STIPULA'tTONOF SETTLEMENT                             26.                      CASENO. 4:17-CV-07272-YGR
        310. 553. C306
                               AND RELEASE
   DocuSignEnvelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                            1    Class Members for purposes ofPAGA relief, as explained in Section 1. 25, shall be deemed to have
                           2     fully, finally, and forever released the Released Parties from all Released Claims, as defined in

                           3     Sections 1.8, 1.34 and 1.35. The Agreement includes a release of all Released Claims by Qualified
                           4     Claimants, as well as all Class Members for purposes ofPAGA relief, as explained in Section 1.25.

                           5     As ofthe entry andfiling ofthe FinalJudgment,Plaintiff,the QualifiedClaimants,aswell as all Class

                           6
                                 Members for purposes of PAGA relief, as explained in Section 1. 25, shall be permanently enjoined

                           7
                                 and forever barred from prosecuting any and all Released Claims against the Released Parties.
                                                6. 12. 2    In addition, upon full and final payment by Defendant of the Gross
                           8
                                 Settlement Amoimt, and conditioned upon the Court approving a Class Representative Enhancement
                          9
                                 Payment in any amount, the Class Representative shall be deemed to have fully, finally, and forever
                        10
                                 released the Released Parties from the Class Representative's Released Claims, and the Class
                        11
                                 Representative shall be deemed to have expressly waived and relinquished, to the fullest extent
                        12
                                 permitted by the law, the provisions, rights, and benefits he may otherwise have had pursuant to
                        13
                                 Section 1542, as quoted in the preceding paragraph.
                       14               6. 13   Miscellaneous Provisions
                       15                       6. 13. 1    The respective signatories to this Agreement represent that they are fully
                       16        authorized to enter into this Agreement and bind the respective Parties to its tenns and conditions.
                       17                       6. 13. 2    The Parties represent, covenant, and warrant that they have not directly or
                       18        indirectly assigned, transferred, encumbered, or purported to assign, transfer, or enciunber to any
                       19        person or entity anyportion ofany liability, claim, demand, action, causeofaction, or right released
                       20        and discharged in this Agreement.

                      21                        6. 13. 3   Unless otherwise specifically provided herein, all notices, demands, orother

                      22         communications givenhereundershall be in writing andshall be deemedto havebeenduly given as

                      23         of the third business day after mailing by United States certified mail, return receipt requested,
                                 addressed as follows:
                      24

                      25                        To the Plaintiff and the Class:
                      26                        Shaun Setareh
                                                William Pao
                      27                        Alexandra Mclntosh
                                                Setareh LawGroup
                      28
LITTLERMENDELSON. P. O.
     2049 Century Pa-it East
                                 FIRST AMENDED JOWJ
            5th Floor
  Los Angeles. Cft 90087. 3107   STIPULATIONOF SETTLEMENT                         27.                     CASENO. 4:17-CV-07272-YGR
          313. 553, 0338
                                 AND RELEASE
   DocuSign Envelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                             1                  315S. BeverlyDr. Ste. 315
                                                Beverly Hills; CA 90212
                             2
                                                To Defendant:
                             3
                                                Keith A. Jacoby
                             4                  Littler Mendelson, P. C.
                                                2049 Century Park East, 5th Floor
                             5                  Los Angeles, CA 90067. 3107

                             6
                                                Sophia Behnia
                                                Littler Mendelson, P.C.
                                                333 Bush Street, 34th Floor
                             7
                                                SanFrancisco, CA 94104
                             8
                                                LindaN. Bollinger
                                                Littler Mendelson, P.C.
                             9                  50 W. SanFernanda, 7th Floor
                                                San Jose, CA 95113. 2303
                       10
                                                Sandra C. Isam
                       11                       FedExFreight, Inc.
                                                1715 Aaron Brenner Drive, Ste. 600
                       12                       Memphis, TN 38120
                       13
                                                6. 13. 4   ThePartieshereto agreethattheterms andconditions ofthisAgreement are
                       14
                                 theresult oflengthy, intensive, ami's-lengthnegotiationsbetweenthe Partiesandthatthis Agreement
                       15
                                 shallnotbeconstmedm favorofor againstanyPartybyreasonofthe extentto whichanyPartyor its
                       16
                                 Counsel participated in the drafting ofthis Agreement.
                       17
                                                6. 13. 5    The Class Representative, by signing this Agreement, is boimd by the tenns
                       18
                                 hereinand further agreesnot to request to be excludedfrom the Agreement andnot to object to any
                       19
                                 terms ofthis Agreement. Any such request for exclusion or objection shall therefore be void and ofno
                      20
                                 force or effect. Defendant, Class Counsel, andthe Class Representative waive their rights to file an
                      21
                                 appeal, writ, or any challenge whatsoever to the tenns of this Agreement.
                      22
                                                6. 13. 6   The Parties agree that nothing contained in this Agreement shall be
                      23
                                 construed or deemed an admission of liability, culpability, negligence, or wrongdoing on the part of
                      24
                                 Defendant, and Defendant denies any liability therefore. Each Party has entered into this Agreement
                                 with the intention to avoid further disputes and litigation with the attendant inconvenience and
                     26          expenses. This Agreement is a settlement document and shall not be admissible in evidence in any
                     27          proceeding, except an action or proceeding to approve, interpret, or enforce its terms or in which
                     28
L'TTL^R. oM.E,N,DE,^s?.N;pc   FIRST AMENDED
                         ipc- FIRST         JOINT
                                    AMENDEDJOINT
  ^Z^^l,                         STIPULA'tTONOF SETTLEMENT
                         ,

            5th FIDE
 Los Anfleles, CA 90C67. 31Q7                                                   28.                      CASENO. 4:17-CV-07272-YGR
         310. 553. 03S8
                                 AND RELEASE
   DocuSign Envelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                          1     Defendant is relying upon this Agreement in support of an affinnative defense. To the extent this
                          2    Agreement is deemed void or the Final Approval Date does not occur or for whatever reason does not

                          3    result in the final resolution ofthe Action, Defendant does not waive, and, instead, expressly reserves
                         4     its rights to challenge all claims and allegations in the Action upon all procedural, factual and legal
                          5    grounds, as well as assertinganyandall otherpotential defensesor privileges.

                         6                     6. 13. 7     With the exception of the Excluded Claims, Plaintiff and Class Counsel

                         7     represent that they do not currently intend to pursue any claims against Defendant, including, but not

                         g     limited to, anyandall claims relating to or arising from Plaintiffs employaient with Defendant, and
                         ^     thatClassCounselisnotcurrently awareofanyfactsorlegaltheoriesuponwhichanyclaimsorcauses
                       ^0      of action could be brought against Defendant by Plaintiff, excepting those facts or legal theories
                      ^^       allegedintheComplaint andtheExcludedClaims. TheParties furtheracknowledge, understand, and
                      j^       agree that this representation is essential to the Agreement and that this Agreement would not have
                               beenenteredinto were it not for this representation.

                      ^4                      6. 13. 8 Neither Class Counsel noranyother attorneys acting for, orpurporting to act
                      ^        for, the Class, Class Members, or the Class Representative, may recover or seek to recover any
                      ^        amounts for fees, costs, or disbursements from the Released Parties or the settlement except as
                               expressly provided herein.

                      ^g                      6. 13. 9      ThisAgreement, including exhibits, constitutes thefull, complete andentire
                      ^g       understanding, agreement andarrangement between the Class Representative andQualified Claimants
                               on the one hand and Defendant on the other hand with respect to the settlement of the Action and

                     ^         Released Claims against Defendant. Except those set forth expressly in the Agreement, there are no
                               other agreements, covenants, promises, representations or arrangements between the Parties with
                               respect to the settlement of the Action and the Released Claims against Defendant.

                     ^4                       6. 13. 10 ThisAgreement maynotbechanged, altered, ormodified, except inwriting
                               signedbythePartieshereto andapprovedbytheCourt. ThisAgreementmaynotbedischargedexcept
                               by performance in accordance with its terms or by a writing used by the Parties hereto. No rights under

                               this Agreement may be waived except in writing.

                     28
LITT1-^cME,N,°^.M.N;p'c- FIRST_AMENDED JOINT
         ?HLE^. STfPULAtTON OF SETTLEMENT
           51h Floe
 Lot AngBies, CA SSC67. 310T                                                    29.                      CASENO. 4:17-CV-07272-YGR
        310. 553. 03SB
                         AND RELEASE
  DocuSignEnvelope ID:09A67551-6A8E-42B1-B680-ACDDCA54449A




                    1                    6. 13. 11 This Agreement shall be binding upon and inure to the benefit ofthe Parties '
                   2     hereto and their respective heirs, tmstees, executors. Settlement Administrators, successors, and
                   3     assigns.

                   4                     6. 13. 12 This Agreement and the exhibits hereto shall be considered to have been
                   5     negotiated, executed, and delivered, and to have been wholly performed, in the State of California,
                   6     and the rights and obligations of the Parties to the Agreement shall be construed and enforced in
                   7     accordancewith,andgovernedby, thesubstantivelawsofthe StateofCaliforniawithoutgivingeffect
                   8     to that State's choice of law principles.

                   9                     6. 13. 13 This Agreement shall become effective upon its execution by the Parties.
                 10      The Class Representative, Class Counsel, Defendant and Defendant's Counsel may execute this
                 11      Agreementincounterpartsandbywayoffacsimilesignatureor scannedsignatureattachedto anemail,
                 12      andexecutionofcounterparts shallhavethe same force andeffect as if eachsignatoryhadsignedthe
                 13      same instmment.

                 14                      6. 13. 14lnthe event that one ormore ofthe Parties to this Agreement institutes any
                15       legal action, arbitration, or other proceeding to enforce the provisions of this Agreement or to declare

                16       rights and/or obligations under this Agreement, the successful Party or Parties shall be entitled to
                17       recover from the unsuccessful Partyor Parties reasonableattorneys' fees andcosts, including expert
                18       witness feesincurredin connectionwith anyenforcement actions. Notwithstandingthe entryofFinal
                19       Judgment, the Court shall retainjurisdiction ofthis matter for purposes ofinterpreting andenforcing
                20       the terms of this Agreement and the Judgment.

                21                      6. 13. 15 Paragraph titles or captions contained in the Agreement are inserted as a
                22       matter ofconvenienceandfor reference, andin no waydefine, limit, extend, or describethe scopeof
                23       this Agreement, or any provision thereof.

                24                      6. 13. 16 Class Counsel will provide an opportunity for Defendant's Counsel to .
               25        review the Motions for Preliminary and Final Approval prior to filing with the Court, including
               26        furnishing any drafts at least seven (7) calendar days before filing.

               27                       6. 13. 17 With respect to all of the documents produced by Defendant in this
                  28 litigation. Plaintiffs attorneys acknowledge that they continue to be bound by the Parties' Stipulated
LITTLJR,cME,N,DEp^?.N;p-c' FIRST AMENDED JOINT
 t....,. ^i°o».. 7,,.,   STIPULATION OF SETTLEMENT                        30.                     CASEN0. 4:17-CV-07272-YGR
       '3"'5"°3M         AND RELEASE
 DocuSign Envelope ID:09A67551-6A8E^2B1-B680-ACDDCA54449A




                 1   Protective Order and that these documents must be kept confidential and otherwise handled in
                 2   accordance with the tenns of the Protective Order.

                 3                  6. 13. 18 IRSCircular 230Disclaimer. EachPartyto this Agreement (forpurposes of
                 4   this section, the "acknowledging party" and each Party to this Agreement other than the
                 5   acknowledging party, an "other party") acknowledges and agrees that:

                 6                          (a) No provision of this Agreement, and no written communication or
                 7   disclosure between or among the Parties or their attorneys and other advisers, is or was intended to be,

                 8   nor shall any such communication or disclosure constitute or be constmed or be relied upon as, tax
                 9   advice within the meaning of United States Treasury Department circular 230 (31 CFR part 10, as
                10   amended);

                11                          (b) The ackaowledging party (a) hasrelied exclusively upon his, heror its own,
                12   independent legal and tax counsel for advice (including tax advice) in coimection wifh this Agreement;

                13   (b) has not entered into this Agreement based upon the recommendation of any other Party or any

                14   attorney or advisor to any other Party; (c) is not entitled to rely upon any communication or disclosure

                15   by any attorney or adviser to any other Party to avoid any tax penalty that may be imposed on the

                16   acknowledgingparty; and

                17                          (c) no attorney or adviser to any other Party has imposed any limitation that
                18   protects the confidentiality of any such attorney's or adviser's tax strategies (regardless of whether

                19   such limitation is legally binding) upon disclosure by the acknowledging party of the tax treatment or

            20       tax structure of any transaction, including any fa-ansaction contemplated by this Agreement.
            21                      IN WITNESS WHEREOF, this Agreement is executed by the Parties and their duly
            22       authorizedattorneys, as ofthe day and year herein set forth.

            23                                                                   DqcuSignedby:


            24 Dated: 1/28/202°                                       By:       ^-?' L
                                                                            Theo ore             metoh
            25                                                              Plaintiff
            26
            27
                     Dated:                                           By:
            28
LITTL^cME,ND^^.N,p'c' FIRST AMENDED JOINT .
 ..2°,",.C^H^1,      sTlPULA'tTONOF SETTLEMENT                       31.                            CASENO. 4:17-CV-07272-YGR
    ,, ^.. c.        ^fQ RELEASE
  DocuSignEnvelope ID: 09A67551-6A8E-42B1-B680-ACDDCA54449A




                           1                                          FedEx Freight, Inc.
                                                                      Defendant
                          2

                          3

                          4
                                APPROVEDAS TO FORMAND CONTENT

                          5                                     SETAREH LAW GROUP

                          6

                          7     Dated:                          By
                                                                      Shaun Setareh
                          8
                                                                      Attorneys for Plaintiff
                          9


                       10                                       LITTLERMENDELSON,P.C.

                       11

                       12       Dated:                          By:
                                                                      Keith A. Jacoby
                       13                                             Attorneys for Defendant
                       14                                             FedEx Freight, Inc.

                       15
                       16
                                4834-3565-3539.5 057116.1023
                       17

                      18

                      19

                      20

                      21

                      22

                      23

                      24
                     25

                     26
                     27

                     28
1-'TTL^cME,N,DEp^?.N;p'c' FIRST AMENDED JOINT
  ..T,.C^H^", c, STIPULA'tTONOF SETTLEMENT
            Slh Floor
 Los A'ise;es, CA 9D067. 31C7
                                                               32.                      CASENO. 4:17-CV-07272-YGR
          310. 553, 0308
                                AND RELEASE
                          1

                       2
                              Dated:January28, 2020             By:
                                                                      FedEx Freight, Inc.
                       3
                                                                      Defendant


                      4

                       5      APPROVEDAS TO FORMAND CONTENT.

                      6                                         SETAREH LAW GROUP
                      7

                      8
                              Dated   ; //2f/2^                By:                              A^
                      9
                                                                      Shaun Setareh
                                                                      Attorneys for Plaintiff
                     10
                     11                                        LITTLERMENDELSON,P.C.
                     12

                     13       Dated:January28, 2020            By:
                     14                                               KeithA. Jacoby
                                                                      SophiaBehnia
                     15                                               Linda N. Bollinger
                                                                      Attorneys for Defendant
                     16                                               FedExFreight, Inc.
                     17

                     18
                              4834-3565-3539.5 057116. 1023
                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITT^                     R '. FIRSTAMENDED JOINT
 J^3;IS^.,
         5th f es
 LnsA«rl... _u tW», )i|,|     STIFULA^nO^OFSETTiEMENT         32.                       CASENO. 4:17-CV-07272-YGR
       310. 55i63W
                              AND RELEASE
           Case 4:17-cv-07272-YGR          Documents?        Filed 08/16/18 Page 1 of 26



 1   Shaun Setareh (SBN 204514)
            shaun@setarehlaw.corn
 2   H. Scott Leviant (SBN 200834)
            scott@setarehlaw.com
 3   SETAREH LAW GROUP
     9454 Wilshire Boulevard, Suite 907
 4   Beverly Hills, California 90212
     Telephone:      (310)888-7771
 5   Facsimile:      (310)888-0109
 6   Attorneys for PlaintiffTHEODORE A. EMETOH
 7


 8                                     UNITEDSTATESDISTRICTCOURT
 9                                    NORTHERN DISTRICT OF CALIFORNIA

10

11   THEODOREA. EMETOH,onbehalfofhimself, CaseNo. : 3:17-cv-07272-YGR
     all others similarly situated,
12                                                     CLASSACTION
                       Plaintiff,
13
              vs.                                      SECONDAMENDEDCOMPLAENT
14
     FEDEXFREIGHT, INC., anArkansas                          1. Failureto ProvideMealPeriods(Lab.
15   corporation; andDOES 1 through50, inclusive,               Code §§ 204, 223, 226. 7, 512 and 1198);
                                                             2. Failure to Provide Rest Periods(Lab.
16                     Defendants.                              Code §§ 204, 223, 226. 7 and 1198);
                                                             3. Failure to Pay Hourly Wages (Lab. Code
17                                                              §§ 223, 510, 1194, 1194. 2^ 1197, 1997.1
                                                                and 1198);
18                                                           4. Failureto Indemnify(Lab.Code § 2802);
                                                             5. Failure to Provide Accurate Written
19                                                              WageStatements(Lab. Code §§ 226(a));
                                                             6. Failureto Timely PayAll FinalWages
20                                                              (Lab. Code §§ 201, 202 and 203);
                                                             7. UnfairCompetition(Bus. & Prof. Code
21                                                              §§ 17200 etseq.)
                                                             8. Civil Penalties(Lab. Code §§ 2698 et
22                                                              seq.)
23                                                    JURY TRIAL DEMANDED

24                                                    Filed:            November 14, 2017
                                                      Removed:          December 22, 2017
25

26

27

28

      CaseNo. : 3:17-cv-07272-YGR                   Page 1                   Emetohv. FedexFrei ht, Inc., et al.
                                           SECONDAMENDEDCOMPLAINT
              Case 4:17-cv-07272-YGR                          Documents?                Filed 08/16/18 Page 2 of 26



 1                                                               TABLEOFCONTENTS
 2


 3   I.      INTRODUCTION..........................................................................................................................!

 4   II.     JURISDICTONANDVENUE...................................................................................................... 1
 5   III. PARTIES......................................................................................................................................... 1
 6   IV. GENERAL ALLEGATIONS COMMON TO ALL CLAIMS.................................................... 2

 7           A.       Missed Meal Periods..................................................................................................... 3

 8           B.       Meal Periods and Off-the-ClockWork......................................................................... 3

 9           C.       On-DutyMeal Periods.................................................................................................. 4
10           D.       Missed Rest Periods...................................................................................................... 5

11           E.       Expense Reimbursement............................................................................................... 5
12           F.       Wage Statements........................................................................................................... 5
13   V.      CLASSALLEGATIONS..............................................................................................................^
14   FIRSTCLAIMFORRELIEF................................................................................................................. 9
15   SECONDCLAIMFORRELIEF..........................................................................................................11
16   THIRDCLAIMFORRELIEF..............................................................................................................12
17   FOURTH CLAIM FORRELIEF.........................................................................................................                    15

18   FIFTHCLAIMFORRELIEF...............................................................................................................16
19   SIXTHCLAIMFORRELIEF..............................................................................................................17
20   SEVENTHCLAIMFORRELIEF........................................................................................................19
21   EIGHTH CLAIM FORRELIEF...........................................................................................................                 21

22   PRAYERFORRELIEF ........................................................................................................................ 23
23   DEMANDFORJURYTMAL............................................................................................................. 24
24

25

26

27

28

       Case No. : 3:17.cv-07272. YGR                                           Page i                             Emetohv. FedexFrei ht. Inc., etal.
                                                             SECOND AMENDED COMPLAINT
             Case 4:17-cv-07272-YGR           Document 37 Filed 08/16/18 Page 3 of 26



 1             COMES NOW, Plaintiff THEODORE A. EMETOH ("Plaintiff"), on behalf ofhimself, all others

 2    similarly sihiated, andthe general public, complains and alleges as follows:
 3    I.      INTRODUCTION

 4             1.     Plaintiffbrings this class andrepresentative action against Defendant FEDEXFREIGHT,

 5   WC,, anArkansas corporation; and DOES 1 through 50, inclusive (collectively referred to as
 6   "Defendants")for allegedviolations ofthe LaborCodeandBusinessandProfessionsCode. As setforth
 7   below.PlaintiffallegesthatDefendantshave:

 8                    (a)     failed to provide him and all other similarly situated mdividuals with meal periods;
 9                    (b)     failedto providethemwithrestperiods;

10                    (c)     failed to pay them premium wages for missed meal and/or rest periods;
11                    (d)     failed to pay them at least mimmum wage for all hours worked;

12                    (e)     failed to pay them for all vested vacation pay and/or floating holidays;

13                    (f)     failed to reimburse them for all necessary business expenses;
14                    (g)     failedto providethemwithaccuratewrittenwagestatements; and

15                    (h)     failed to pay them all oftheir final wages following separation ofemployment.
16   Based on these alleged Labor Code violations, Plaintiffnow brings this class and representative action to

17   recover unpaid wages, restitution andrelated reliefon behalfofhimself, all others similarly situated, and
18   the generalpublic.
19   II.      JURISDICTONAND VENUE

20            2.      Venue is proper in this District under 28 U. S .C. section 1391(b)(2) and (c) because a
21   substantial part ofthe events and omissions giving rise to the claims alleged m this complaint occurred in
22   this District.

23            3.      This Courthaspersonalj urisdictionoverthismatterbecauseDefendantsconduct
24   substantial business activity in tiiis District, and because many ofthe unlawful acts described in this

25   complaint occurred in this District and gave rise to the claims alleged.
26   III.    PARTIES

27           4.       PlaintiffTHEODORE A. EMETOH is, and at all relevant times mentioned herein, an
28   individualresidingin the StateofCalifornia.

       CaseNo. : 3:17-cv-07272-YGR                       Page 1                  Emetohv. FedexFrei ht. Inc., etal.
                                             SECOND AMENDED COMPLAINT
            Case 4:17-cv-07272-YGR Document 37 Filed 08/16/18 Page 4 of 26


 1            5.      Plaintiffis informed and believes, andthereupon alleges that Defendant FEDEX

 2    FREIGHT, INC. is, and at all relevant times mentioned herein, an Arkansas corporation doing business in
 3   the State of California.

 4            6.     Plaintiffis ignorant ofthe ime names and capacities ofthe defendants sued herein as
 5   DOES 1 through50, inclusive, andtherefore suethesedefendantsby suchfictitiousnames. Plaintiffwill
 6   amendthis Complaintto allegethetme namesandcapacitiesofthe DOEdefendantswhenascertained.
 7
     Plaintiff is informed and believes, and thereupon alleges that each ofthe fictitiously named defendants are
 8   responsiblein somemannerforthe occurrences,acts andomissionsallegedhereinandthatPlaintiffs
 9   alleged damages were proximately caused by these defendants, andeach ofthem. Plaintiffwill amend this

10   complaint to allege both the true names and capacities ofthe DOE defendants when ascertained.
11           7.      Plaintiffis infonnedandbelieves, andthereuponallegesthat, at all relevanttimes

12   mentioned herein, some or all ofthe defendants were the representatives, agents, employees, partners,
13   directors, associates,joint venturers, principalsor co-participantsofsomeor all ofthe other defendants,

14   and in doing the things alleged herein, were acting within the course and scope of such relationship and
15   with the full knowledge, consent andratification by such other defendants.

16           8.      Plaintiffis informed andbelieves, andthereupon alleges that, at all relevant times
17   mentionedherein, some ofthe defendantspursueda commoncourseofconduct, actedin concertand

18   conspired with one another, and aidedand abetted one another to accomplish the occurrences, acts and
19   omissionsallegedherein.
20   IV.     GENERAL ALLEGATIONS COMMON TO ALL CLAIMS

21           9.      Plaintiff was hired by Defendants as a non-exempt, hourly employee from approximately
22   February 2006 through July 14, 2017. Plaintiffworked as a long-haul truck driver transporting goods m
23   interstate commerce.

24           10.     PlamtifFsjob duties fell within the definition ofbeing in the "Transportation Industry" as
25   defined in Section 2 ofthe Industrial Welfare Commission Wage Order 9-2001 ("Wage Order").

26   Accordingly, Plamtiffwas entitled to the protections ofthe Labor Code and the applicable Wage Order.
27           11.     Plaintiffandtheputative classregularly workedthroughtheirmealperiods and/ortookhis

28   meal periods after the fifth hour as he was driving long distances and needed to arrive at his designated
       CaseNo. :3:17-cv-07272-YGR                       Page2                   Emetohv. FedexFrei ht. Inc.. etal.
                                            SECOND AMENDED COMPLAEST
            Case 4:17-cv-07272-YGR          Document 37 Filed 08/16/18 Page 5 of 26



 1   drop offlocationby a certaintime.

 2           12.     Even though Plaintiffandthe putative class did not take their meal periods and/or took

 3   them after the fifth hour, they would be required to sign a "Kronos Edit Form" on those days eachtime by
 4   theirmanagerdeductingthirty minutes for a purportedmealperiodthatthey didnot take.

 5           13.     Defendants knew or should have known that Plaintiffandthe putative class didnot take

 6   their meal periods and/or took them after the fifth hour and so should not have required Plaintiffandthe

 7   putative class to sign a "Kronos Edit Form" purporting to authorize the deduction ofthirty minutes as a
 8   meal period when they didnot take their meal periods and/or took them after the fifth hour.
 9           A.      Missed Meal Periods

10           14.     Plaintiffand the putative class members were not provided withmeal periods ofat least

11   thirty (30) minutes for each five (5) hour work period due to (1) Defendants' policy ofnot scheduling each

12   meal period aspart ofeachwork shiflt; (2) chronically understafFmg eachwork shift with not enough
13   workers; (3) imposing so much work on each employee such that it made it unlikely that an employee
14   would be able to take their breaks ifthey wanted to fmish thek work on tune; and (4) no formal written

15   meal andrest period policy that encouraged employees to take their meal and rest periods.

16           15.    As a result ofDefendants' policy. Plaintiffandthe putative class were regularly not

17   provided with uninterrupted meal periods of at least thirty (30) minutes for each five (5) hours worked due

18   to complying with Defendants' productivity requirements that required Plaintiffandthe putative class to
19   work through their meal periods in order to complete their assignments on time.
20          B.      Meal Periods and Off-the-ClockWork

21           16.    Plaintiffandtheputative classwerenotpaidall wagesearnedasDefendantsdirected,

22   pennittedor otherwiseencouragedPlaintiffandtheputative classto performoff-the-clockwork.
23           17,    When Plaintiffandthe putative class were unable to take their meal periods and/or took

24   them after the fifth hour, they were required to sign a "Kronos Edit Form" authorizing the deduction of

25   thirty minutes from their daily hours worked for purported meal periods, even though Plaintiffandthe
26   putative classwere unableto takefheirmealperiodsand/ortookthemafterthe fifthhourofwork.

27          18.     As a result ofperformingoff-the-clockworkthatwasdirected,permitted or otherwise
28   encouraged by Defendants, Plaintiffand the putative class should have beenpaid for this tune. Instead,

       CaseNo.:3:17-cv-07272-YGR                       Page3                   Emetohv. FedexFrei ht, Inc., etal.
                                           SECONDAMENDEDCOMPLAINT
            Case 4:17-cv-07272-YGR Document 37 Filed 08/16/18 Page 6 of 26


 1   Defendantsonly paidPlaintiffandtheputative classbasedonthetime they were "onthe clock" anddid

 2   notpay Plaintiffandthe putative classfor the time thatwasdeductedbasedontheKronosEditFormsthey

 3   were required to sign.

 4           19.     Defendantsknewor shouldhaveknownthatPlaintiffandtheputative class didnottake

 5   theirmealperiodsand/ortookthem afterthe fifthhour andfailedto payPlaintiffandtheputative classfor
 6   these hours.

 7           20.     Defendantswere awareofthispracticeanddirected,permittedor otherwiseencouraged

 8   Plaintiffandtheputative classto perform off-the-clockwork.

 9           21.     As a resultofDefendants'policies andpractices.Plaintiffandthe putative classwerenot
10   paid for all hours worked.

11           C.      On-Du Meal Periods

12           22.     Plaintiffandtheputative classweredirectedby Defendantsto alwayshavetheu-cellphones

13   withthemduringeachshift. Plamtiffis infonnedandbelievesthatthe purpose forthisrequirementwasto

14   permitDefendantsto provideinstructionsto him at anytime Defendantschose,whichwasconsistentwith
15   the fact that Plaintiff and putative class members were instmcted that they were expected to take any calls

16   thatcamein fromtheirsupervisorsat anytime.

17           23.     Evenifthey were on a mealperiod, Defendantsevenrequiredanddu-ectedPlamtiffand

18   theputative classto havetheircellphoneswiththemandrequu-edPlaintiffandtheputative classto take

19   callsthatcamein duringmealperiods.
20           24.    During his shifts, there were many occasions when Plaintifftook calls on his cellphone

21   whilehe wason a mealperiod.

22           25.    As a result ofDefendants'policies andpractices, Plaintiffandthe putative classwerenot
23   provided with at least thirty minutes, unintermpted meal periods during which they were relieved of all

24   duty asthey were(1) requiredto havetheircellphoneswiththem at all times; and(2) requiredto take any
25   calls that came m.

26          26.     As a resultofDefendants'policies andpractices.Plaintiffandtheputative classwerenot
27   paid for the time spent where they were not relieved of all duty and/or took calls while they were on a

28   meal period.

       CaseNo.: 3:17-cv-07272-YGR                       Page4                   Emetohv. FedexFrei ht, Inc., etal.
                                            SECONDAMENDEDCOMPLAINT
             Case 4:17-cv-07272-YGR         Document 37 Filed 08/16/18 Page 7 of 26



 1            27.    Therefore, as analternativetheory ofliabilityto Plaintiffsallegationsofmissed,late,

 2   short, or intermpted meal periods set forth above, the practices, procedures, requirements, and/or policies
 3   ofDefendantsimposedon-dutymealperiodsuponPlaintiffandtheputative class, anarrangementthat

 4   Plaintiffdidnot agreeto and,to Plaintiffsknowledge,no member oftheputative class agreedto.
 5            D.     Missed Rest Periods

 6           28.     Plaintiffandthe putative classmemberswerenotprovidedwithrestperiodsofat leastten

 7   (10) minutes for each four (4) hour work period, or major fraction thereof, due to (1) Defendants' policy o
 8   not schedulingeachrestperiodaspart ofeachworkshift; (2) chronicallyunderstaffingeachwork shift
 9   with not enough workers; (3) unposing so much work on each employee such that it made it unlikely that

10   an employee would be able to take their breaks if they wanted to finishtheir work on time; and (4) no

11   formal written meal and rest period policy that encouraged employees to take their meal and rest periods.
12   As a result of Defendants' policy. Plaintiffand the putative class were regularly not provided
13   with uninterrupted rest periods of at least ten (10) minutes for each four (4) hours worked due

14   to complying with Defendants' productivity requirements that required Plaintiffand the

15   putative class to work through their rest periods in order to complete their assignments on
16   time.

17           E.     Ex ense Reimbursement

18           29.    Plaintiffandtheputative classmemberswererequiredto utilizetheirownpersonalcell
19   phones to take calls diuing the course ofbusmess from dispatch in order to notify them oftheir daily
20   assignments,changesto theirroutes and/orschedules,andothernecessarymformationfor themto

21   completetheirj obs.

22           30.    Plaintiffandtheputative classmemberswerenot reimbursedfor businessexpenses
23   incurred in the use offhek personal cell phones.

24           31.    Defendants failed to reimburse Plaintiffandthe putative class for suchnecessary business
25   expensesincurredby them.
26           F.     Wa e Statements

27           32.    Plaintiffandthe putative class were not provided with accurate wage statements as
28   mandatedby lawpursuantto LaborCode section226.
       CaseNo.: 3:17-cv.07272.YGR                       Page 5                 Emetohv. FedexFrei ht. Inc., etal.
                                           SECONDAMENDEDCOMPLAEST
           Case 4:17-cv-07272-YGR Document 37 Filed 08/16/18 Page 8 of 26


 1           33.     Defendants failed to comply with Labor Code section 226(a)(l) as "gross wages earned"
 2   werenot accuratelyreflectedin that: (1) all hoursworked, includingovertime, werenot included; and(2)

 3   any andall mealand/orrestperiodpremiumwageswere notpaid.

 4           34.     Defendantsfailedto comply withLaborCode section226(a)(2) as "totalhoursworkedby

 5   the employee" werenot accuratelyreflectedinthat: all hours worked,includingovertime, werenot
 6   included.

 7           35.     Defendantsfailedto comply withLaborCode section226(a)(5) as "netwagesearned"

 8   werenot accuratelyreflectedm that: (1) all hoursworked,includingovertime, werenot included;and(2)
 9   any andall meal and/orrestperiodpremiumwageswerenotpaid.

10           36.     Defendants failed to comply with Labor Code section 226(a)(9) as "all applicable hourly
11   rates in effect during the pay period andthe corresponding number ofhours worked at eachhourly rate by

12   the employee" were not accurately reflected in that: all hours worked, includmg overtune, were not
13   included.

14   V.      CLASSALLEGATIONS

15           37.     This action hasbeen brought andmay be maintained as a class action pursuant to Federal
16   Rules ofCivil Procedure23 becausethereis a well-definedcommunity ofinterest amongthepersonswho

17   comprisethereadilyascertainableclassesdefinedbelowandbecausePlaintiffis unawareofany
18   difficultieslikely to be encounteredinmanagingthis caseasa classaction.

19          38.     Relevant Time Period: The relevant time period is defined asthe time period beginning
20   fouryearspriorto the filing ofthis actionuntiljudgmentis entered.

21          39.     TruckDriver Class: All persons employedby Defendantsand/orany staffingagencies
22   and/or any other third parties in hourly or non-exempt positions in California durmg the Relevant Time
23   Period;excludingclaimsreleasedby Califomia-basedemployeeswhoworkedfor DefendantsasRoad

24   Drivers or otherdriverspaidby thehourto the extenttheyperfonnedroadrunspaidona pieceratebasis,
25   in California on or after January 28, 2012 through December 31, 2015.
26          Truck Drwer Meal Period Sub-Class: All Trucker Drwer Class members who
            workedin a shiftin excessoffive hoursduringtheRelevantTime Period.
27
            Truck Driver Rest Period Sub-Class: All Truck Driver Class members who
28          worked a shiflt ofat least three and one-half(3. 5) hours during the Relevant Time

       CaseNo. : 3:17-cv-07272-YGR                    Page 6                  Emetohv. FedexFrei ht. Inc., et al.
                                          SECONDAMENDEDCOMPLAEMT
                   Case 4:17-cv-07272-YGR         Documents?          Filed 08/16/18 Page 9 of 26


     1              Period.

     2              Truck Driver Wa e Statement Penalties Sub-CIass: All Truck Driver Class
                    members employed by Defendants in California during the period beginning one year
 3                  before the filing ofthis action and ending when finaljudgment is entered.
 4                  Truck Driver Ex ense Reimbursement Sub-Class: All Truck Driver Class
                   members employed by Defendants in California who incurred business expenses during
 5                 the Relevant Time Period.

 6                 Truck Driver Waitin Time Penalties Sub-Class: All Truck Driver Class members
                   who separated from their employment with Defendants during the period beginning
 7
                   three years before the filing ofthis action and ending when finaljudgment is entered.
 8
                   Waitin Time Penalties Class: All exempt and non-exempt employees who separated
                   from their eniployment with Defendants during the period beginning three years before
 9                 the filing ofthis action and ending when finaljudgment is entered.
10                 UCL Class: All Truck Driver Classmembers employedby Defendantsin California
                   during the Relevant Time Period.
11

12                 40.    Reservation ofRi ts: Plaintiffreserves the right to amend or modify the class
13       definitions with greater specificity, by fijrther division into sub-classes and/or by limitation to particular
14       issues.

15                 41.    Numerosi : The class members are so numerous that the mdividual joinder ofeach
16       individual class member is impractical. While Plamtiffdoes not currently know the exact number ofclass

17       members, Plaintiffis infonned and believes, andthereupon alleges that the acftial number exceeds the
18       minimum required for numerosity under California law.

19                 42.    Commonali andPredominance: Commonquestionsoflaw andfactexistasto all
20       class members andpredomiiiate over any questions whichaffect only individual class members. These
21       common questions include, but are not limited to:
22                        (a)     Whether Defendants maintained a policy or practice offailing to provide
23                                employeeswiththeirmealperiods;
24                        (b)     Whether Defendants maintained a policy or practice of failmg to provide
25                                employeeswiththeirrestperiods;
26                        (c)     Whether Defendants failed to pay premium wages to class members when they
27                               have not been provided with required meal and/or rest periods;
28                        (d)    Whether Defendants failed to pay minimum and/or overtime wages to class
           CaseNo. : 3:17-cv-07272-YGR                        Page?                    Emetohv. FedexFrei ht, Inc., et al.
                                                 SECOND AMENDED COMPLAINT
           Case 4:17-cv-07272-YGR Document 37 Filed 08/16/18 Page 10 of 26


 1                            membersasa result ofpoliciesthat failto providemeal periodsin accordancewith
 2                            Californialaw;

 3                   (e)      WhetherDefendantsfailedto reimburse classmembersfor all necessarybusiness
 4                           expensesmcurredduringthe dischargeoftheirduties;

 5                   (f)     WhetherDefendantsfailedto provide classmemberswithaccuratewrittenwage
 6                           statements as a result ofproviding them with written wage statements with

 7                           inaccurate entries for, among other things, amounts ofgross and net wages, and
 8                           total hours worked;

 9                   (g)     WhetherDefendantsappliedpoliciesorpracticesthatresult in late and/or

10                           incomplete final wagepayments;

11                   (h)     WhetherDefendantsare liableto classmembersfor waitmgtime penaltiesunder
12                           LaborCode section203;

13                   (i)     Whether class members are entitled to restitution ofmoney or property that
14                           Defendantsmayhaveacquiredfromthemthroughunfaircompetition;

15           43.     Typicality: Plaintiffsclaimsaretypical ofthe otherclassmembers'claims. Plaintiffis

16   informedandbelievesandthereuponallegesthatDefendantshavea policy orpracticeoffailingto comply
17   with the Labor Code and Business and Professions Code asalleged in this Complaint.
18           44.     Ade uac ofClassRe resentative: Plaintiffis anadequateclassrepresentativeinthathe
19   hasno interests that are adverseto, or otherwise conflict with, the interests ofabsentclass members andis

20   dedicatedto vigorouslyprosecutingthis actionontheirbehalf. Plaintiffwill fairly andadeqiiately
21   representandprotectthe interests ofthe otherclassmembers.

22           45.     Ade uac ofClass Counsel: Plaintiffs counsel areadequateclasscounsel m thatthey

23   haveno knownconflicts ofinterestwithPlaintiffor absentclassmembers, are experiencedm wageand
24   hour class action litigation, and are dedicated to vigorously prosecuting this action on behalfof Plaintiff

25   and absent class members.

26          46.      Superiority: A classactionis vastly superiorto otheravailablemeansfor fair and

27   efficientadjudicationofthe classmembers' claimsandwouldbebeneficialto theparties andthe Court.

28   Classactiontreatmentwill allowa numberofsimilarly situatedpersonsto simultaneouslyandefficiently

       CaseNo.: 3:17-cv-07272-YGR                        Page8                   Emetohv. FedexFrei ht. Inc., etal.
                                            SECOND AMENDED COMPLAENT
           Case 4:17-cv-07272-YGR           Document 37 Filed 08/16/18 Page 11 of 26



 1   prosecutetheircommon claimsin a singleforumwithoutthe unnecessaryduplicationofeffortand

 2   expensethatnumerousindividualactionswouldentail. In addition,themonetary amounts dueto many
 3   individualclassmembers arelikely to berelatively small andwouldthus makeI difficult, if not

 4   impossible, for individual class members to both seek and obtain relief. Moreover, a class action will

 5   serve animportantpublic interestby pennittingclassmembersto effectivelypursuethe recovery of
 6   monies owed to them. Further, a class action will prevent the potential for inconsistent or contradictory
 7   judgments inherent in individual litigation.

 8                                        FIRST CLAIMFOR RELIEF

 9                              FAILURETO PROVIDEMEAL PERIODS

10                              (Lab. Code §§ 004, 223, 226. 7, 512 and 1198)
11                          (Plaintiff and Truck Driver Meal Period Sub-Class)

12           47.      Plamtiffincorporatesby referencetheprecedingparagraphsofthe Complamt asif fully
13   allegedherein.
14           48.      At all relevanttimes, Plaintiffandthe Truck Driver Meal Period Sub-Classmembers

15   havebeennon-exemptemployeesofDefendantentitledto the full mealperiodprotections ofboththe
16   Labor Code and the applicable Industiial Welfare Commission Wage Order.

17          49.       Labor Code section 512 and Section 11 ofthe applicable Industrial Welfare Commission

18   Wage Order impose an afEinnative obligation on employers to provide non-exempt employees with

19   uninterrupted, duty-freemealperiodsofat leastthirty minutes for eachworkperiodoffive hours, andto

20   providethemwithtwo uninterrupted, duty-fi-eemealperiodsofat leastthirty minutes for eachworkperiod
21   often hours.

22          50.       Labor Code section 226. 7 and Section 11 ofthe applicable Industrial Welfare Comnmission

23   Wage Order ("Wage Order") both prohibit employers from requiring employees to work during required

24   mealperiodsandrequire employersto pay non-exemptemployeesanhourofpremiumwageson each
25   workday that the employee is not provided with the required meal period.

26          51.       Compensationfor missedmealperiodsconstituteswageswithinthe meaningofLabor
27   Code section200.

28          52.       Labor Code section 1198 makes it unlawful to employ a person under conditions that

       CaseNo. : 3:17-cv-07272-YGR                     Page9                    Emetohv. FedexFrei ht, Inc., et al.
                                            SECOND AMENDED COMPLAINT
           Case 4:17-cv-07272-YGR            Document 37 Filed 08/16/18 Page 12 of 26



 1   violatethe applicableWageOrder.

 2           53.     Section 11 ofthe applicable Wage Order states:

 3           "No employer shall employ any person for a work period ofmore than five (5) hours
             without a meal period of not less than 30 minutes, except that when a work period of
 4           not more than six (6) hours will complete the day's work the meal penod may be
             waived by mutual consent ofthe eniployer and employee. Unless the employee is
 5           relieved ofall duty during a 30 minute meal period, the meal period shall be considered
             an 'on duty' meal period and counted astime worked. An 'on duty' meal period shall
 6           be pemiitted only when the nature ofthe work prevents an employee from being
             relieved ofall duty and when by written agreement between the parties an on-the-job
 7           paid meal period is agreed to. The written agreement shall state that the employee may,
             in writing,revokethe agreementat anytime."
 8


 9           54.     At all relevant times. Plaintiffwas not subject to a valid on-duty meal period agreement.
10   Plaintiffis informed andbelieves that, at all relevanttimes, Truck Driver Meal Period Sub-Class

11   memberswerenot subjectto validon-dutymealperiodagreementswithDefendants.

12           55.     Plaintiffalleges that, at all relevant times during the applicable limitations period,
13   Defendantsmaintaineda policy orpractice ofnotprovidingPlaintiffandmembersofthe TruckDriver

14   Meal Period Sub-Class with unintermpted, duty-free meal periods for at least thirty (30) minutes for each
15   five (5) hour work period, as required by Labor Code section 512 ad the applicable Wage Order.

16           56.     Plaintiff alleges that, at all relevant times during the applicable limitations period,
17   Defendants maintained a policy or practice offailing to pay premium wages to Truck Driver Meal

18   Period Sub-CIass members when they worked five (5) hours without clocking out for any meal period.
19           57.     Plaintiffalleges that, at all relevant times durmg the applicable limitations period,
20   Defendants maintained a policy or practice ofautomatically deducting one-halfhour for a meal period
21   from the paychecks of Truck Driver Meal Period Sub-Class members on each day they worked,

22   regardless ofwhether or not they were able to take anuninterrupted, duty-free meal period.

23          58.     Plaintiffalleges that, at all relevant times durmg the applicable limitations period,
24   Defendants maintained a policy or practice ofnot providing Plaintiffand members ofthe Truck Driver
25   MealPeriodSub-Classwitha secondmealperiodwhenthey workedshifltsoftenor morehours and

26   failed to pay them premium wages as required by Labor Code 512 andthe applicable Wage Order.
27          59.     At all relevanttimes. Defendantsfailedto payPlaintiffandthe Truck Driver Meal
28   Period Sub-Class members additional premium wages, and/or were not paidpremium wages at the

       CaseNo. : 3:17-cv-07272-YGR                       Page 10                   Emetoh v. FedexFrei ht. Inc., etal.
                                             SECOND AMENDED COMPLAINT
           Case 4:17-cv-07272-YGR            Documents?         Filed 08/16/18 Page 13 of 26



 1    employees' regularrates ofpaywhenrequiredmealperiodswerenotprovided.
 2           60.     Pursuantto LaborCode section204, 218.6 and226.7, Plaintiff, on behalfofhimselfand

 3   the Truck Driver Meal Period Sub-Class members, seek to recover unpaid premium wages, interest
 4   thereon, and costs of suit.

 5           61.     Pursuant to Labor Code section 1194, Code of Civil Procedure section 1021. 5, the

 6   substantial benefit doctrine, and/or the common fund doctiine, Plaintiff, on behalfofhimself and the

 7   Truck Driver Meal Period Sub-Class members, seekto recover reasonable attorneys' fees.
 8                                        SECONDCLAIMFORRELIEF

 9                                 FAILURETO PROVIDEREST PERIODS

10                                   (Lab. Code §§ 204, 223, 226. 7 and 1198)

11                          (Plaintiffand Truck Driver Rest Period Sub-Class)
12           62.     Plaintiffincorporates the preceding paragraphs ofthe Complaint as if fully alleged herein.
13           63.     At all relevant times, Plaintiffandthe Truck Driver Rest Period Sub-Classmembers

14   have been non-exempt employees ofDefendants entided to the full rest period protections ofboth the
15   LaborCodeandthe applicableWageOrder.

16           64.     Section 12 ofthe applicable Wage Order unposes an affirmative obligation on employers
17   to permit and authorize employees to take required rest periods at a rate ofno less thanten minutes ofnet
18   resttime for eachfourhourworkperiod, or majorfi-actionthereof, thatmustbeinthemiddleofeachwork

19   periodinsofaraspracticable.

20           65.     Labor Code section 226. 7 and Section 12 ofthe applicable Wage Order both prohibit

21   employers from requiring employees to work during required rest periods and require employers to pay
22   non-exempt employees anhour ofpremium wages atthe employees' regular rates ofpay, on each

23   workday that the employee is not provided with the requu-ed rest period(s).

24          66.     Compensation for missed rest periods constitutes wages within the meaning ofLabor Code
25   section200.

26          67.     Labor Code section 1198 makes it unlawful to employ a person under conditions that
27   violate the Wage Order.

28          68.     Plaintififalleges that, at all relevant times during the applicable limitations period,

       CaseNo. : 3:17-cv-07272-YGR                       Page 1 1                 Emetohv. FedexFrei ht. Inc., et al.
                                            SECOND AME1NDED COMPLAENT
           Case 4:17-cv-07272-YGR           Document 37 Filed 08/16/18 Page 14 of 26



 1   Defendants mamtained a policy orpractice ofnot providing members ofthe Truck Driver Rest Period

 2   Sub-Class with net rest period ofat least ten minutes for each four hour work period, or major fraction
 3   thereof, asrequired by the applicable Wage Order.

 4           69.      At all relevanttimes. Defendantsfailedto payPlaintiffandthe Truck Driver RestPeriod

 5   Sub-CIass members additional premium wages when required rest periods were not provided.
 6           70.      Pursuantto LaborCodesection204, 218.6 and226.7, Plaintiff,on behalfofhimselfand

 7   Truck Driver Rest Period Sub-Class members, seekto recover unpaid premium wages, mterest thereon,
 8   and costs of suit.

 9           71.     Pursuantto LaborCodesection 1194, CodeofCivil Proceduresection 1021.5, the
10   substantial benefit doctrine, and/or the common fund doctrine, Plaintiff, on behalfofhimself and Truck

11   Driver Rest Period Sub-CIass members, seek to recover reasonable attorneys' fees.
12                                       THIRD CLAIMFORRELIEF

13                        FAILURETO PAY HOURLYAND OVERTIMEWAGES

14                             (Lab. Code §§ 223, 510, 1194, 1197 and 1198)
15                                   (Plaintiffand Truck Driver Class)

16           72.     Plaintiff incorporates the preceding paragraphs oflhe Complaint as if fully alleged herein.
17           73.     At all relevant times, Plaintiff and Truck Driver Class members are or have been non-

18   exempt employees ofDefendants entitled to the full protections ofthe Labor Code and the applicable
19   WageOrder.

20           74.     Section 2 ofthe applicable Wage Order defmes "hours worked" as "the time during which
21   an employee is subject to the control ofthe employer, and includes all fhe time the employee is suffered or
22   permittedto work, whetheror not requiredto do so."

23          75.      Section 4 ofthe applicable Wage Order requires an employer to pay non-exempt
24   employees at least the minimum wage set forth therein for all hours worked, which consist ofall hours that

25   an employer has actual or constmctive knowledge that employees are working.

26          76.      Labor Code section 1194 invalidates any agreement between an employer and an

27   employee to work for less than the minimum or overtime wage required under the applicable Wage Order.
28          77.      LaborCode section 1194.2 entitles non-exempt employees to recover liquidated damages
       CaseNo. : 3:17-cv-07272-YGR                     Page 12                  Emetohv. FedexFrei ht, Inc., et al.
                                           SECOND AMENDED COMPLAINT
           Case 4:17-cv-07272-YGR           Document 37 Filed 08/16/18 Page 15 of 26



 1   in amounts equalto the amountsofimpaidminimumwagesandinterestthereonin additionto the

 2   underlyingunpaidminimumwagesandinterestthereon.

 3             78.   Labor Code section 1197 makes it unlawful for anemployer to pay an employee less than

 4   the minimum wagerequired under the applicable Wage Order for all hours worked during a payroll
 5   period.

 6             79.   LaborCodesection 1197. 1 providesthat it is unlawfulfor anyemployer or any other

 7   personactingeitherindividuallyor as anofGcer, agentor employee ofanotherperson,to pay an

 8   employee, or causeanemployee to bepaid,lessthanthe applicableminimumwage.
 9             80.   Labor Code section 1198 makes it unlawful for employers to employ employees under
10   conditionsthatviolatethe applicableWageOrder.

11             81.   LaborCodesection204requiresemployers to pay non-exemptemployeestheir earned

12   wagesforthenormal workperiodat leasttwice duringeachcalendarmonth on daysthe employer

13   designatesin advanceandto pay non-exemptemployeestheirearnedwagesfor laborperformedin excess
14   ofthenormal workperiodby no laterthanthenextregularpayday.

15             82.   Labor Code section 223 makes it unlawful for employers to pay tfaeir employees lower
16   wagesthanrequiredby contract or statutewhilepurportmg to paythemlegal wages.

17             83.   Labor Code section 510 and Section 3 ofthe applicable Wage Order require employees to

18   pay non-exempt employees overtime wages ofno less than one and one-halftimes their respective regular
19   rates ofpay for all hoursworkedin excessofeighthoursin oneworkday,all hoursworkedin excessof

20   forty hours in one workweek, and/or for the first eight hours worked on the seventh consecutive day ofone
21   workweek.

22             84.   LaborCode section510andSection3 ofthe applicableWageOrderalsorequire

23   employers to pay non-exempt employees overtime wages ofno less than two times their respective regular
24   rates ofpay for all hoursworkedin excessoftwelvehours in oneworkdayandfor all hoursworkedin

25   excessofeighthoursona seventhconsecutiveworkdayduringthe workweek.
26             85.   Plaintiffis informed and believes that, at all relevant times. Defendants have applied

27   centrally devised policies andpractices to her and Truck Driver Class members with respect to working
28   conditions and compensation arrangements.

       CaseNo.: 3:17-cv-07272-YGR                       Page 13                 Emetohv. FedexFrei ht. Inc., et al.
                                            SECONDAMENDEDCOMPLAINT
              Case 4:17-cv-07272-YGR        Document 37 Filed 08/16/18 Page 16 of 26



 1             86.   At all relevanttimes, Defendantsfailedto payhourly wagesto PlaintiffandTruckDriver

 2   Class members for all time worked, including but not limited to, overtime hours at statutory and/or agreed
 3   rates.

 4             87.   At all relevanttimes duringtheapplicablelimitationsperiod.Defendantsmaintained a

 5   policy or practice ofautomatically deducting one-halfhour from Plamtiffs timecard on every workday for
 6   a mealperiod,regardlessofwhetheror not Plaintiffwasprovidedwitha mealperiod.

 7             88.   Plaintiffis informed and believes that, at all relevant times during the applicable limitations
 8   period. Defendantsmaintaineda policy orpractice ofautomaticallydeductingone-halfhourfromTruck
 9   Driver Class members' timecard on every workday for a meal period, regardless ofwhether or not Truck
10   Driver Classmemberswereprovidedwitha mealperiod.

11             89.   As a result ofDefendants' policy or practice ofautomatically deducting one-halfhour from
12   employees' timecardsfor every workdayfor a mealperiod, PlaintiffandTruckDriver Class members

13   were required to perfonn off-the-clock work that Defendants either knew or should have known they were
14   working.

15             90.   At all relevant times. Defendants failed to pay hourly wages to Plaintifffor all time

16   worked, including but not limited to, overtime wages at statutory and/or agreed rates by suffering or
17   permittingherto workduringunpaidmealperiodsand/orfailingto properly pay Plaintiff*for all overtime
18   hours worked.

19             91.   Plaintiffis informed and believes that, at all relevant times during the applicable lunitations
20   period. Defendants maintained a policy or practice ofnot paying hourly wages to Truck Driver Class
21   membersfor all time worked, includingbutnot lunitedto, minimumwageand/orovertime hours at

22   statutory and/or agreed rates by suffering or pemiitting them to work during unpaid meal periods.
23             92.   Plaintiffis mformed andbelievesthat, at all relevanttimes duringthe applicablelimitations
24   period. Defendants maintained a policy or practice ofnot paying hourly wagesto Truck Driver Class
25   membersfor all time worked, includingbutnot limitedto, minimumwageand/orovertune hours at
26   statutory and/or agreed rates by suffering or pennitting them to work during on-duty meal periods.

27             93.   During the relevant tune period. Defendants failed to pay Plamtiffand Truck Driver

28   Class members all earned wages every pay period at the correct rates, including minimum wage and/or

       CaseNo. : 3:17-cv-07272-YGR                      Page 14                  Emetohv. Fedex Frei ht. Inc., et al.
                                            SECONDAMENDEDCOMPLAINT
          Case 4:17-cv-07272-YGR          Document 37 Filed 08/16/18 Page 17 of 26



 1   overtime rates, becauseDefendantsdirected,pennittedor otherwiseencouragedPlaintiffandTruck
 2   Driver Class members to perform off-the-clock work.

 3          94.     As a result ofDefendants' unlawful conduct, Plaintiff and Truck Driver Class members

 4   have suffered damages in anamount, subject to proof, to the extent they were not paidthe full amount of
 5   wages earned during each pay period durmg the applicable limitations period, including overtime wages.

 6          95.     Pursuant to Labor Code sections 204, 218. 6, 223, 510, 1194 and 1 194. 2, Plaintiff, on

 7   behalfofhimselfandTruckDriver Class members, seekto recoverunpaidsti-aighttime andovertime

 8   wages,interestthereonandcosts ofsuit.
 9          96.     Pursuantto LaborCode section 1194, Code ofCivil Procedure section 1021.5, the

10   substantial benefit doctrine, and/orthe common fund doctrine, Plaintiff, on behalfofhimselfand Truck

11   Driver Classmembers, seekto recoverreasonableattorneys' fees.
12                                     FOURTH CLAIMFORRELIEF
13                                      FAILURE TO INDEMNIFY

14                                           (Lab. Code § 2802)
15                 (Plaintiff and Truck Driver Expense Reimbursement Sub-Class)

16          97.     Plaintiff incorporates the preceding paragraphs ofthe Complaint as if fully alleged herem.

17          98.     Labor Code section 2802(a) states:

18          "An employer shall indemnifyhisor heremployee for all necessaryexpendituresor
            lossesincurredby the employee m directconsequenceofthe dischargeofhisor her
19          duties, or ofhis or herobedienceto Ifaedirectionsofthe employer, eventhough
            unlawful,unlessthe employee, atthetime ofobeyingthe dkections,believedthemto
20          be unlawful."

21          99.    At all relevanttimes duringthe applicablelimitationsperiod.Plaintiffandthe Truck

22   DriverExpenseReimbursement Sub-Classmembersincurrednecessarybusinessrelatedexpensesand

23   costs, includingbutnot limitedto, regularuseofpersonal cellphone duringthe courseofbusiness.

24          100.   Plaintiffis informedandbelieves, andthereuponallegesthatthe reunbursementpaidby
25   Defendants was insufficient to indemnify Plaintiff and Truck Driver Expense Reimbursement Sub-

26   Classmembersfor all necessaryexpensesincurredinthe dischargeoftheirduties.

27          101.   Plaintiffis informedandbelievesandthereuponallegesthatthe reimbursementpaidby
28   Defendants was insufficient to indemnify Truck Driver Expense Reimbursement Sub-Class members

       CaseNo.: 3:17-cv-07272-YGR                     Page 15                  Emetohv. FedexFrei ht. Inc., etal.
                                          SECONDAMENDEDCOMPIAENT
          Case 4:17-cv-07272-YGR           Document 37 Filed 08/16/18 Page 18 of 26



 1   for all necessarybusinessexpensesincurredinthe dischargeoffheu-duties.

 2           102.    Plaintiffis informedandbelievesthat, duringthe applicablelimitationsperiod, Defendants

 3   maintaineda policy orpractice ofnotreimbursingPlaintiffandTruckDriverExpenseReimbursement

 4   Sub-CIassmembersfor all necessarybusinessexpenses.
 5           103.    Accordingly, Plaintiff and Truck Driver Expense Reimbursement Sub-CIass members

 6   are entitled to restitution for all unpaid amounts due and owing to within four years ofthe date ofthe filing

 7   ofthe Complaintanduntil the dateofentry ofjudgment.
 8           104.    Plaintiff, on behalfofhimself, and Truck Driver Expense Reimbursement Sub-CIass

 9   members, seekinterestthereonandcostspursuantto LaborCodesection218.6, andreasonableattorneys'

10   feespursuantto CodeofCivil Proceduresection 1021.5.
11                                       FIFTH CLAIM FOR RELIEF

12           FAILURETO PROVIDEACCURATE WRITTENWAGE STATEMENTS

13                                             (Lab. Code § 226)

14                  (Plaintiff and Truck Driver Wage Statement Penalties Sub-Class)

15          105.     Plaintiffincorporatesthe precedingparagraphsofthe Complaintasif fully allegedherein.
16          106.     Labor Code section 226(a) states:

17          "Anemployer, semimonfhly or atthetime ofeachpayment ofwages,shallfurnishto
            his or heremployee, eitheras a detachablepart ofthe check,draft, or voucherpaying
18          the employee's wages, or separately if wages are paid by personal check or cash, an
            accurate itemized statement in writing showing (1) gross wages earned, (2) total hours
19          workedby the employee, exceptasprovidedin subdivision(j), (3) thenumberofpiece-
            rate units earnedandanyapplicablepiecerate if the employee is paidon a piece-rate
20          basis,(4) all deductions,providedthat all deductionsmadeonwritten ordersofthe
            employeemay be aggregatedandshownasone item, (5) netwagesearned, (6) the
21          inclusive dates ofthe period for which the employee is paid, (7) the name ofthe
            employee and only the last four digits ofhis or her social security number or an
22          employee identification number other than a social security number, (8) the name and
            addressofthe legal entitythatis theemployer and,ifthe employer is a farmlabor
23          contractor, as defmedin subdivision(b) ofSection 1682,the name andaddressofthe
            legalentity that securedthe servicesofthe employer, and(9) all applicablehourlyrates
24          in effectduringthepayperiodandthe correspondingnumberofhoursworkedat each
            hourly rate by the employee and,beginningJuly 1, 2013,ifthe eniployeris a temporary
25          services employer as defined in Section 201. 3, the rate ofpay and the total hours
            worked for each teniporary services assignment. The deductions made from payment
26          ofwagesshallbe recordedin ink or otherindelibleform, properly dated, showingthe
            month, day, andyear, anda copy ofthe statementandthe recordofthe deductionsshall
27          be kept onfile by the employerfor atleastthreeyears attheplaceofemployment or at
            a centi-allocationwithinthe StateofCalifornia. Forpurposes ofthis subdivision,
28          'copy' includesa duplicateofthe itemizedstatementprovidedto anemployee or a
      CaseNo. : 3:17.cv-07272.YGR                        Page 16                Emetohv. FedexFrei ht. Inc., et al.
                                           SECOND AMENDED COMPLAWT
          Case 4:17-cv-07272-YGR          Document 37 Filed 08/16/18 Page 19 of 26



 1           computer-generatedrecordthataccurately showsall ofthe infonnationrequiredby this
             subdivision."
 2


 3           107.   Plaintiffis infonnedandbelievesthat, at all relevanttimes duringthe applicablelimitations
 4   period. Defendantshavefailedto provideTruckDriver WageStatementPenalties Sub-Classmembers

 5   withwrittenwagestatements asdescribedabove.

 6           108.   Plaintiffis informedandbelievesthatDefendants'failureto provideherandTruck

 7   Driver WageStatementPenalties Sub-Classmemberswithaccuratewrittenwagestatementswere

 8   intentionalinthatDefendantshavethe abilityto providethemwithaccuratewagestatementsbuthave

 9   intentionally provided them with written wage statements that Defendants have known do not comply with
10   Labor Code section 226(a).

11           109.   PlaintiffandTruck Driver WageStatementPenaltiesSub-CIassmembershavesuffered

12   injuries, m thatDefendantshaveviolatedtheirlegalrightsto receive accuratewagestatementsandhave

13   misledthemabouttheiractualratesofpay andwagesearned. Inaddition,inaccuratemfonnationontheir

14   wagestatementshaveprevented immediatechallengesto Defendants'unlawfulpaypractices,hasrequired

15   discoveryandmathematicalcomputations to determinethe amountofwagesowed,hascauseddifficulty
16   and expense m attemptmg to reconstmct time and pay records, and/or has led to the submission of

17   inaccurate information about wages and deductions to federal and state government agencies.
18          110.    Pursuant to Labor Code section 226(e), Plaintiff, on behalf ofhimself and Truck Driver

19   WageStatementPenalties Sub-Classmembers, seekthe greaterofactual damagesor $50.00 for the

20   initialpayperiodin whicha violationofLaborCodesection226(a) occurred, and$100.00 for each
21   subsequent pay period in which a violation ofLabor Code section 226(a) occurred, not to exceed an

22   aggregatepenalty of$4000.00perclassmember, aswell asawardsofreasonableattorneys' feesandcosts.
23                                      SIXTHCLAIMFORRELIEF
24                       FAILURE TO TIMELY PAY ALL FINAL WAGES

25                                        (Lab. Code §§ 201-203)

26    (Plaintiff, Truck Driver Waiting Time Penalties Sub-CIass and Waiting Time Penalties

27                                                  Class)

28          111.    Plaintiffincorporatestheprecedingparagraphsofthe Complaintasiffully allegedherein.

       CaseNo.:3:17-cv-07272-YGR                     Page 17                 Emetohv. FedexFrei ht. Inc., et al.
                                          SECOND AMEIWED COMPLAENT
           Case 4:17-cv-07272-YGR          Document 37 Filed 08/16/18 Page 20 of 26



 1           112.    At all relevanttimes, PlaintiffandTruckDriverWaitingTime Penalties Sub-Classand

 2   WaitingTime PenaltiesClass membershavebeenentitled, uponthe endoftheiremploymentwith

 3   Defendants, to timely payment ofall wages earned and unpaid before termination or resignation.
 4           113.    At all relevanttimes, pursuantto LaborCode section201, employees whohavebeen

 5   dischargedhavebeenentitledto paymentofall final wagesimmediatelyupontermination.

 6           114.   At all relevant times, pursuant to Labor Code section 202, employees who have resigned
 7   after giving at least seventy-two (72) hours notice ofresignation have been entitled to payment ofall fmal
 8   wages at the time ofresignation.
 9           115.   At all relevanttimes, pursuantto LaborCodesection202, employeeswhohaveresigned
10   after giving less than seventy-two (72) hours notice ofresignation have been entitled to payment ofall
11   finalwageswithinseventy-two (72) hoursofgivingnoticeofresignation.

12           116.   Duringthe applicablelimitationsperiod. Defendantsfailedto pay Plamtiffall ofherfinal

13   wagesin accordancewiththe LaborCodeby failingto timely pay herall ofherfmalwages.

14           117.   Plaintiffis informedandbelievesthat, at all relevanttime duringthe applicablelimitations
15   period.Defendantshavefailedto timely pay Truck DriverWaitingTime Penalties Sub-Classand

16   WaitingTiinePenaltiesClass membersall oftheirfmalwagesin accordancewiththeLaborCode.

17           118.   Plaintiffis informedandbelievesthat, at all relevanttimes duringthe applicablelimitations

18   period.Defendantshavemaintaineda policy orpractice ofpayingTruck DriverWaitingTime Penalties

19   Sub-ClassandWaitingTime PenaltiesClassmemberstheirfinalwageswithoutregardto the
20   requirements ofLabor Code sections 201 or 202 by failing to timely pay them all final wages.

21           119.   Plaintiffis infonned and believes andthereupon alleges that Defendants' failure to timely
22   payall finalwagesto herandTruck DriverWaitingTime Penalties Sub-CIassandWaitingTime

23   Penalties Classmembershavebeenwillful in thatDefendantshavethe abilityto pay final wagesin
24   accordance with Labor Code sections 201 and/or 202 but have intentionally adopted policies or practices
25   thatare incompatiblewiththoserequirements.
26          120.    Pursuantto LaborCode sections 203 and218.6, Plaintiff, on behalfofhimselfand Truck

27   DriverWaitingTime Penalties Sub-ClassandWaitingTime Penalties Class members, seekwaiting
28   time penalties fromthe datesthattheirfinalwageshavefirstbecomedueuntil paid,up to a maximumof

       CaseNo.:3:17-cv-07272-YGR                      Page 18                 Emetohv. FedexFrei ht, Inc., et al.
                                          SECONDAMENDEDCOMPLAINT
              Case 4:17-cv-07272-YGR        Documents?        Filed 08/16/18 Page 21 of 26



 1   thirty days, and interest thereon.

 2             121.   Pursuant to Code of Civil Procedure section 1021. 5, the substantial benefit doctrine and/or

 3   the common fund doctiine, Plaintiff, on behalfofhimself and Truck Driver Waiting Time Penalties

 4   Sub-Class and Waiting Time Penalties Class members, seek awards ofreasonable attorneys' fees and
 5   costs.

 6                                        SEVENTHCLAIMFORRELIEF
 7                                         UNFAIR COMPETITION

 8                                    (Bus. & Prof. Code §§ 17200 et seq.)
 9                                         (Plaintiff and UCL Class)
10             122.   Plaintiffincorporates the preceding paragraphs ofthe Complaint as if fully alleged herein.
11             123.   Business and Professions Code section 17200 defines "unfair competition" to mclude any
12   unlawful business practice.

13             124.   Business and Professions Code section 17203-17204 allow a person who has lost money or

14   property as a result ofunfair competition to bring a class action to recover money or property that may
15   have been acquired from similarly situated persons by means ofunfair competition.

16             125.   California law requires employers to pay hourly, non-exempt employees for all hours they
17   arepemiitted or sufferedto work, includinghoursthatthe employerknowsor reasonableshouldknow
18   that employees have worked.

19             126.   Plaintiffandthe UCL Classmembersre-allegesandincorporatesthe FIRST,SECOND,
20   TfflRD andFOURTHClaims for Reliefherein.

21             127.   Plaintifflost money or property as a result ofthe aforementioned unfair competition.
22             128.   Defendantshaveormay haveacquiredmoneyby meansofunfaircompetition.

23             129.   Plaintiffis mfonnedandbelievesandthereuponallegesthatby committingthe Labor
24   Code violations described in this Complamt, Defendants violated Labor Code sections 215, 216, 225,

25   226.6, 354, 408, 553, 1175, 1199 and2802, whichmake it a misdemeanorto commit the LaborCode

26   violations alleged herein.

27             130.   Defendants have committed criminal conduct through their policies andpractices of, inter

28   alia, failing to comport with their affirmative obligations as an employer to provide non-exempt

       CaseNo.: 3:17-cv-07272-YGR                       Page 19                 Emetohv. FedexFrei ht, Inc., etal.
                                            SECONDAMENDEDCOMPLAENT
           Case 4:17-cv-07272-YGR            Document 37 Filed 08/16/18 Page 22 of 26



 1   employees with uninten-upted, duty-free meal periods ofat least thuly minutes for each work period of

 2   five or more hours, failing to provide rest periods ofat least ten minutes to non-exempt employees for
 3   every fourhoursworkedor major fractionthereof, failingto paynon-exemptemployees for all hours

 4   worked,andby failingto reimbursethemfor all expensesmcurredin the dischargeoftheirdutiesto
 5   Defendants.

 6            131.   At all relevanttimes, PlaintiffandUCL Classmembershavebeennon-exemptemployees

 7   andentitledto the full protections ofboththe LaborCodeandthe applicableWageOrder.
 8           132,    Defendants' unlawful conduct as alleged in this Complaint amounts to and constitutes

 9   unfaircompetitionwithmthe meaningofBusmessandProfessionsCodesection 17200et seq. Business

10   andProfessionsCodesections 17200et seq. protects againstunfaircompetitionandallowsa personwho
11   hassufferedaninjury-in-factandhaslost money or property as a result ofanunfak,unlawfulor

12   fraudulentbusinesspracticeto seekrestifaitiononherownbehalfandon behalfofsimilarly situated

13   personsin a class actionproceeding.

14           133.    As a result ofDefendants'violations ofthe LaborCodeduringthe applicablelimitations

15   period, Plaintiffhassufferedaninjury-in-factandhaslost money or property m the fonnofearnedwages.
16   Specifically,Plaintiffhaslost money orproperty asa result ofDefendants' conduct.

17           134.    Plaintiffis informedandbelievesthatother similarly situatedpersonshavebeensubjectto

18   the sameunlawfulpolicies orpracticesofDefendants.

19           135.    Dueto the unfairandunlawfulbusinesspracticesin violationofthe LaborCode,

20   Defendantshavegaineda competitive advantageover othercomparablecompaniesdoingbusinessin the
21   State of California that comply with their legal obligations.

22           136.    California'sUnfairCompetitionLaw("UCL")pennitscivil recovery andinjunctive for
23   "any unlawful, unfair or fraudulent business act or practice, " including if a practice or act violates or is

24   consideredunlawfulunderany other stateor federallaw.

25           137.    Accordingly,pursuantto Bus. & Prof. Codesections 17200and 17203,Plaintiffsrequest

26   the issuanceoftemporary, preliminary andpennanentinjunctive reliefenjoiningDefendants,andeachof

27   them, andtheiragentsandemployees, from furtherviolations ofthe LaborCodeandapplicableIndustrial
28   WelfareCommissionWageOrders;andupona fmal hearingseekanorderpermanently enjoming

       CaseNo. :3:17-cv-07272-YGR                         Page20                   Emetoh v. Fedex Frei ht. Inc.. et al.
                                             SECONDAMENDEDCOMPLAWT
           Case 4:17-cv-07272-YGR            Document 37 Filed 08/16/18 Page 23 of 26



 1   Defendants, and each ofthem, and their respective agents andemployees, from further violations ofthe
 2   LaborCodeandapplicableIndustrialWelfareCommissionWageOrders.
 3            138.      Pursuant to Business and Professions Code section 17203, Plaintiff, on behalfof himself

 4   andUCL Classmembers, seekdeclaratoryreliefandrestitutionofall moniesrightfully belongingto them

 5   thatDefendantsdidnotpay themor otherwiseretainedby meaiisofitsunlawfulandunfairbusiness

 6   practices.

 7           139.       Pursuantto Code ofCivil Procedure section 1021.5, the substantial benefit doctrine and/or

 8   the common funddoctrine, PlamtifFandUCL Classmembersare entitledto recoverreasonableattorneys'

 9   feesin connectionwiththeirunfaircompetitionclaims.
10                                        EIGHTH CLAIMFORRELIEF

11                                              CIVILPENALTIES

12                                          (Lab. Code §§ 2698 et seq.)

13           140.       Plaintiffincorporatestheprecedingparagraphsofthe Complaint asif fully allegedherein.

14           141.       Diiringthe applicablelimitationsperiod, DefendantshaveviolatedLaborCodesections
15   201, 202, 203, 204, 223, 226(a), 226. 7, 227. 3, 510, 512, 1194, 1197, 1198 and 2802.

16           142.       LaborCode sections2699(a) and(g) authorizeanaggrievedemployee, onbehalfofhersel

17   andothercurrentandformer employees, to bring a representative civil actionto recover civil penalties

18   pursuantto theproceduressetforth m LaborCodesection2699.3 thatmay, but neednot, bebroughtor
19   maintamed as a class action.

20           143.       Plaintiff, a fonner employee against who Defendants committed one or more ofthe alleged

21   LaborCodeviolationsduringthe applicablelimitationsperiod, is anaggrievedemployeewithinthe

22   meaning of Labor Code section 2699(c).

23           144.       Plaintiffhascompliedwiththeproceduresfor bringingsuit specifiedin LaborCode
24   section 2699. 3.

25           145.       Pursuantto LaborCode sections2699(a) and(f), Plaintiffseeksthe followingcivil

26   penaltiesfor Defendants'violationsofLaborCode sections201, 202, 203, 204, 223, 226(a), 226.7, 227.3,
27   510, 512, 1194, 1197, 1198and2802:

28                      (a)    For violations ofLabor Code sections 201, 202, 203, 212, 226. 7, 227. 3, 1194, 1198

       CaseNo. :3:17-cv-07272-YGR                        Page21                  Emetohv. FedexFrei ht, Inc., etal.
                                              SECONDAMENDEDCOMPLAENT
        Case 4:17-cv-07272-YGR           Document 37 Filed 08/16/18 Page 24 of 26



 1                         and2802, $100for eachemployeeperpayperiodfor eachinitial violationand
 2                         $200 for each employee per pay period for each subsequent violation (penalties set
 3                         by LaborCodesection2699(f)(2));
 4                 (b)     For violations of Labor Code section 203, a penalty in an amount not exceeding
 5                         thirty dayspay aswaitingtime (penalties setby LaborCode section256);
 6                 (c)     ForviolationsofLaborCodesection204, $100 for eachemployee for eachinitial
 7                         violation that wasneither willful nor intentional, $200 for each employee, plus
 8                        25%ofthe amountunlawfullywithheldfrom eachemployee, for eachinitial
 9                        violationthatwaseitherwillful or mtentional, and$200for eachemployee, plus
10                        25%ofthe amountunlawfullywithheldfrom eachemployee, for eachsubsequent
11                        violation, regardless ofwhether the subsequent violation was either willful or

12                        intentional (penalties set by Labor Code section 210);

13                (d)     For violations ofLabor Code section 223, $100 for each employee for each initial
14                        violation that wasneither willful nor intentional, $200 for each employee, plus
15                        25%ofthe amountunlawfullywithheldfrom eachemployee, for eachinitial
16                        violation that was either willful or intentional, and $200 for each employee, plus
17                        25% ofthe amountunlawfullywithheldfrom eachemployee, for eachsubsequent
18                        violation, regardlessofwhetherthe subsequentviolationwaseitherwillful or
19                        intentional(penalties setby LaborCode section225.5);
20                (e)     ForviolationsofLaborCodesection226(a), ifthis actionis deemedto be aninitial
21                        citation, $250for eachemployee for eachviolation. Alternatively, if anmitial
22                        citationor its equivalentoccurredbeforethe filingofthis action, $1,000for each
23                        eniployee for eachviolation (penalties setby LaborCodesection226.3);
24                (f)     ForviolationofLaborCodesections510and512, $50for eachemployee for each
25                        initialpay periodfor whichtheemployee wasunderpaid,and$100for each
26                        employee for eachsubsequentpayperiodfor whichthe employeewasunderpaid
27                        (penalties setby LaborCodesection 558);
28                (g)     For violations ofLabor Code section 1197, $100 for each aggrieved employee for

     CaseNo. : 3:17-cv-07272-YGR                     Page22                  Emetohv. FedexFrei ht. Inc., etal.
                                         SECOND AMENDED COMPLAEST
          Case 4:17-cv-07272-YGR            Document 37 Filed 08/16/18 Page 25 of 26



 1                            each initial violation of Labor Code section 1197 that was intentional, and $250 for

 2                            each aggrieved employee per pay period for each subsequent violation of Labor
 3                            Code section 1197, regardless ofwhether the initial violation was intentional
 4                            (penalties setby LaborCodesection 1197. 1);
 5                  (h)       Pursuant to Labor Code section 2699(g), Plamtiff seeks award of reasonable
 6                            attorneys' fees andcostsin connectionwithherclaunsfor civil penalties.
 7                                            PRAYERFORRELIEF
 8                  WHEREFORE,Plaintiff,on behalfofhimself, all others similarly situated,andthegeneral
 9   public,praysforreliefandjudgment againstDefendantsasfollows:
10          1. An orderthatthe actionbe certifiedas a class action;

11          2. An order that Plamtiffbe appointed class representative;

12          3. An orderthat counsel for Plaintiffbeappomtedclasscounsel;
13          4. Unpaid wages;

14          5. Actualdamages;
15          6. Liquidateddamages;
16          7. Restitution;

17          8. Declaratoryrelief;
18         9. Pre-judgment interest;

19          10. Statutory penalties;

20          11. Civil penalties;

21          12. Costs ofsuit;

22          13. Reasonableattorneys' fees; and
23          14, Such other relief as the Court deemsjust and proper.

24

25

26

27

28

      CaseNo. : 3:17-CV-07272-YGR                       Page23                  Emetohv. FedexFrei ht, Inc., et al.
                                            SECOND AMENDED COMPLAWT
          Case 4:17-cv-07272-YGR Document 37 Filed 08/16/18 Page 26 of 26


 1                                       DEMAND FOR JURY TRIAL

 2                  Plaintiff,on behalfofhunself, all othersimilarly situated,andthe generalpublic,hereby
 3   demandsa jury trial on all issuessotriable.
 4


 5                                                  Respectfully submitted,
 6   Dated: July 24, 2018,                          SETAREHLA GROUP
 7

                                              By:
 8                                                  Shaun Setareh
                                                    H. Scott Leviant
 9

                                                    Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      CaseNo.: 3:17-cv-07272-YGR                      Page24                  Emetohv. FedexFrei ht. Inc., etal.
                                          SECONDAMENDEDCOMPLAINT
EXHIBIT B
                                              DATA DISPUTE FORM
                                     Theodore A. Emetoh v. FedEx Freight, Inc.,
         United States District Court for the Northern District of California, Case No. 4:17-CV-07272-YGR

                 Your Estimated Claim Amount is <<EST. CLAIM AMOUNT>>
     The purpose of this form is to confirm the information the Settlement Administrator has on file for you. IF
YOU DO NOT DISPUTE THE BELOW INFORMATION, NO RESPONSE OR FURTHER ACTION IS
REQUIRED BY YOU. Your payment under the Settlement will be calculated using the below information.

       If you feel that any of the information listed below is incorrect, you must provide all of the requested
information, including attaching supporting documentation, and return this Data Dispute Form postmarked no later
than <<DATA DISPUTE DEADLINE>>, to:

                                                         Settlement Administrator
                                                             <<ADDRESS>>
                                                         <<CITY, STATE ZIP>>

                If you miss the deadline, your Claim Amount will be calculated using the below information.

A.       PLEASE VERIFY YOUR NAME AND ADDRESS:

                                                                                   Name/Address Corrections (if any):
         «First1» «Last1»
         «c/o»
         «Address1» «Address2»
         «City»,«ST» «ZIP» «Country»

B.       EMPLOYMENT INFORMATION:

        FedEx Freight, Inc.’s (“Defendant”) records indicate that you were employed as a driver by Defendant and
worked in California during the period from November 14, 2013 through December 1, 2019, excluding weeks that
you performed no driving duties at all during the Sunday to Saturday workweek. This is the relevant time period
which is being compromised in this action, except that for Road Drivers, the settlement class period for all but the
cell phone reimbursement claim begins on January 1, 2016 through December 1, 2019 (“Class Period”).
Defendant’s records show the following:

Number of Workweeks of employment as a driver during Class Period                           <<NUMBER OF WORK WEEKS >>
in California
        Road/Apprentice Drivers from 01/01/2016 to <<12/01/19 or date of preliminary
         approval, whichever is later>> for disputed wages.
        Road/Apprentice Drivers from 11/14/2013 to <<12/01/19 or date of preliminary
         approval, whichever is later>>for disputed business expense reimbursement
        City/Apprentice Drivers from 11/14/2013 to <<12/01/19 or date of preliminary
         approval, whichever is later>> for both disputed wages and disputed business
         expenses
Number of Workweeks of employment as a driver during PAGA                                   <<NUMBER OF WORK WEEKS >>
Period from 11/09/2016 to <<12/01/19 or date of preliminary
approval, whichever is later>>
Six additional Workweeks due to separation during the Class Period in                       <<ZERO OR SIX WORK WEEKS >>
California

        If you disagree with the above information, please provide here the number of workweeks you believe is
accurate and attach documentation in support of this information. (Please Note: Failure to provide documentation
may result in rejection.)
                                                      QUESTIONS? Call ___________
                                                    Postmark Deadline: __________, 2019
                                                                Page 1 of 3
C.     YOUR ESTIMATED CLAIM AMOUNT: <<EST. CLAIM AMOUNT >>

        Your estimated Claim Amount is listed at the top of this Data Dispute Form and is based on the
information in Section B above. This estimated amount is calculated based on the Net Settlement Amount as
described in the Joint Stipulation of Settlement and Release.

D.     ACKNOWLEDGEMENTS, RELEASE, AND DECLARATION UNDER PENALTY OF PERJURY:

       I have received the Class Notice and submit this Data Dispute Form under the terms of the proposed
Settlement described. I acknowledge I am giving up the Released Claims against the Releasees as described in the
Class Notice and summarized below. I understand the full terms of the proposed Settlement are on file with the
Court.

       By participating in the settlement, I agree to provide the following release of claims to FedEx and the
Released Parties:

       Upon full and final payment by Defendant of the Gross Settlement Amount consistent with Section
       6.11 of the First Amended Joint Stipulation of Settlement and Release I agree to fully, finally, and
       forever released the Released Parties from all Released Claims, as defined in Sections 1.8, 1.34 and
       1.35 of the Agreement. I understand I shall be permanently enjoined and forever barred from
       prosecuting any and all Released Claims against the Released Parties.

       I understand that “Released Parties” means FedEx Freight, Inc., Defendant, its past or present
       parents, subsidiaries, and officers, directors, shareholders, managers, employees, agents, attorneys,
       legal representatives, successors, assigns, and predecessors in interest, affiliates, related entities,
       third-party staffing agencies, and any individual or entity which could be jointly liable with FedEx
       Freight, Inc.

       I understand that “Released Claims” means any and all claims contained in the Second Amended
       Complaint (Complaint) and any additional wage and hour claims that could have been brought by
       the Plaintiff and the Class Members based on the facts alleged in said Complaint, for the Class
       Period as defined in Section 1.6 of the Agreement through the Preliminary Approval Date.

       I understand “Released Claims” includes any and all claims for relief, whether suspected or
       unsuspected, which I have had, now have, or may discover in the future against the Released
       Parties or any of them for any or all claims alleged in the Complaint or which could have been
       alleged in the Complaint based on the allegations, facts, matters, transactions or occurrences
       alleged therein, and shall specifically include without limiting the generality thereof: claims for
       missed and/or unpaid meal periods and/or rest periods; failure to reimburse business expenses;
       failure to pay all wages owed (including without limitation, regular wages, the regular rate of pay,
       minimum wage, overtime pay, double time pay, premium pay or otherwise properly calculate
       overtime or the regular rate of pay, failure to pay employees for all hours worked, and/or off-the-
       clock claims); failure to properly pay all wages upon termination; any claim for failure to keep
       and/or maintain accurate records; unlawful deductions; failure to timely pay wages owed; claims
       for failure to provide accurate, itemized wage statements; waiting time penalties; and claims for
       PAGA penalties and/or unfair competition claims based on the foregoing. The Release of the
       foregoing claims extends to all theories of relief regardless of whether the claim is, was, or could
       have been alleged as separate claims, causes of action, lawsuits or based on other theories of relief,
       whether under California law, federal law, state law or common law (including, without limitation,
       as violations of the California Labor Code, the California Wage Orders, applicable regulations,
       California’s Business and Professions Code section 17200 or under California’s Private Attorneys
       General Act, and the Fair Labor Standards Act). “Released Claims” includes all types of relief
       available for the above-referenced claims, including, without limitation, any claims for damages,

                                           QUESTIONS? Call ___________
                                         Postmark Deadline: __________, 2019
                                                     Page 2 of 3
         restitution, losses, penalties, fines, liens, attorneys’ fees, costs, expenses, debts, interest, injunctive
         relief, declaratory relief, or liquidated damages.

         I understand “Released Claims” also includes an express waiver of all benefits under section 1542
         of the California Civil Code as to the Released Claims only, as well as under any other federal or
         state statutes or common law principles of similar effect. Section 1542 provides as follows:

                  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                  CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                  FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
                  BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
                  SETTLEMENT WITH THE DEBTOR.

         I understand the Section 1542 waiver releases all claims, known or unknown, within the definition
         of Released Claims, irrespective of the factual or legal basis for such claims. I have been informed
         in the Notice of Settlement and will be deemed to understand that Section 1542 gives me the right
         not to release existing claims of which I am not now aware, unless I voluntarily choose to waive
         this right. Having been so informed, I will be deemed to have voluntarily waive the rights
         described in Section 1542, and elected to assume all risks for claims that now exist in their favor,
         known or unknown, that fall within the scope of the Released Claims. The Final Judgment shall
         operate to preclude me from asserting any Released Claims in the future.

        I declare under penalty of perjury under the laws of the United States of America and the State of
California that the information I provided above is true.

_____________________________
Dated                                               Signature

Full Name (Print):

Last Four Social Security Number: XXX -XX - ___ ___ ___ ___
(Failure to sign and fill in each of the above information will result in the rejection of your dispute.)

Email Address (for confirmation of receipt of this Data Dispute Form):
4847-8339-6518.2 057116.1023




                                              QUESTIONS? Call ___________
                                            Postmark Deadline: __________, 2019
                                                        Page 3 of 3
                      NOTICE OF PENDENCYOF CLASS ACTION AND PROPOSEDSETTLEMENT
                      UNITED STATE DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
                                                   OAKLANDDIVISION


                       Theodore A. Emetoh v. FedEx Freight, Inc., Case No. 4:17-CV-07272-YGR

 If you worked as a non-exempt, hourly-paid Road Driver, City Driver, or Driver
 Apprentice for FedEx Freight, Inc., in California, you could get a payment from
                                           a class action settlement.

             The United States District Court authorized this notice. This is not a solicitation from a lawyer.

 This document describes your rights with respect to the Emetoh class action. Please read it carefully. The details of
 the action and settlement are described below, but the relevant points are as follows:

 A settlement of a class action lawsuitfor $3,250,000.00, will provide about $2,020,875.00 to pay claims by California
 Road Drivers, City Drivers, or Driver Apprentices employed by FedExFreight, Inc., ("FedEx") from November 14,
 2013 through «December 1, 2019 or date ofpreliminary approval, whichever is later», except that for Road Drivers,
 the settlement class period for all but the cell phone reimbursement claim begins on January 1, 2016;
 The settlement resolves a lawsuit in which a Road Driver claimed that FedEx failed to pay all wages owed, failed to
 reimburse for businessexpenses, and failedto provide meal andrestperiodsto him andothers similarly situated;
 FedExdeniedall liability andvigorously defendedits practicesas lawful;
 The parties agreed that the settlement was reasonable to avoid the costs and risks associated with continuing the
 lawsuit;
 The settlement pays money to Road Drivers, City Drivers, or Driver Apprentices like you and releases FedEx from
 liability;
 Court-appointed lawyers for the Road Drivers, City Drivers, or Driver Apprentices will ask the Court for up to
 $1,082,250. 00 from the settlement as fees (33-1/3% of the total settlement amount), and up to $20, 000 for expenses for
 investigating the facts, litigating the case and negotiating the settlement;
 The two sides disagree on whether or not Plaintiff could have prevailed at trial and, if so, how much money could have
 been won;
 The Court in charge of this case still has to decide whether the settlement is fair and whether to approve the settlement.
 Payments will be made if the Court approves the settlement and after appeals are resolved. Please be patient.
 Your legal rights are affected whether you act, or do not act. These rights and options-and the deadlines to exercise
 them-are explained in this notice.

                                   L GAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
Do NOTHING                                            You will be a part of the settlement and be bound by its terms. You will
                                                      receive payment.


EXCLUDEYOURSELF(OPTOUT)                               You may electto opt out ofthe Settlement andnot be boundby it. Ifyou
                                                      do so, you will get no payment, butyou maybe able to bring a lawsuit
                                                      againstFedEx.Your statement must be postmarked or fax stamped on or
                                                      before , 2020.


OBJECT                                                Write to the Court about why you do not like the settlement.


GO TO A HEARING                                       Ask to speakin Court aboutthe famiess ofthe settlement.




                                                        NOTICE
                                                      PAGE 1 OF 8
                                        Ql'ESTKWS?CAU. «TPA TO INSERT»
                                               HIS   NOTICE CONr

BASIC INFORMATION...................... ...... ... ...... ..                PAGES
    1. Why did I get this notice package?
   2. What is this lawsuit about?
    3. Why is this a class action?
   4. Why is there a settlement?
WHOIS IN THE SETTLEMENT. ......... ..... ........ ........                  PAGE4
  5. How do I knowif I am part ofthe settlement?
  6. Are there exceptionsto being included?
   7. 1 am still not siire if I am included.

THE SETTLEMENT BENEFITS-WHAT YOU GET ......... .....                        PAGE 4
   8. Whatdoesthe settlement provide?
   9. Howmuchwill my payment be?
HOWYOUGETAPAYMENT.............. ................... ........                PAGES
  10. How can I get a payment?
   11. Whenwould I get my payment?
   12. What am I giving up to get a payment or stay in the Class?           PAGE 6
EXCLUDINGYOURSELFFROMTHE SETTLEMENT........... ......                       PAGE 6
  13. Howdo I get out ofthe settlement?
  14. If I do not excludemyself, canI sue FedExfor the samething later?
   15. If I exclude myself, can I get money from this settlement?
THELAWYERSREPRESENTINGYOU......... ...........................              PAGE 6
   16. Do I have a lawyer in the case?
   17. How will the lawyers be paid?                                        PAGE 7
OBJECTING TO THE SETTLEMENT. ...... .............. ..........               PAGE 7
   18. How do I tell the Court that I do not like the settlement?
   19. Whatis the differencebetweenobjecting and excluding?
THE COURT'S FAIRNESS HEARING..........................................      PAGE 7
   20. Whenandwherewill the Court decidewhetherto approve the settlement?
   21. Do I have to come to the hearing?                                    PAGE 8
   22. May I speakat the hearing?
IFYOUDONOTHING.......................... ............. .......              PAGE 8
  23. Whathappensif I do nothing at all?
GETTWG MORE INFORMATION.................. ......... ........ ..             PAGE 8
   24. Are there more details about the settlement?




                                                  NOTICE
                                                 PAGE 2 OF 8
                                   QIIESTIONS? CALL «TPA TO INSERT»
                                              BASIC ENFORMATION

    W1iv did      11



The records ofFedExFreight, Inc., ("FedEx")indicateyou workedas a RoadDriver, City Driver, or Driver Apprentice in
California between November 14, 2013 and «December 1, 2019 or date ofpreliminary approval, whicheveris later».
You were sent this notice because you have a right to know about a proposed settlement of a class action lawsuit, and
about all of your options before the Court decides whether to finally approve the settlement. If the Court approves it and
after any objections and appeals are resolved, an administrator appointed by the Court will make the payments that the
settlement allows.

This package explains the lawsuit, the settlement, your legal rights, whatbenefits are available, who is eligible for them,
and howto get them.

The Court in charge of the case is the United States District Court, Northern District of California, Oakland Division and
the case is known as Theodore A. Emetoh, et al. (Plaintiff) vs. FedExFreight, Inc. (Defendant). The person who sued is
called Plaintiff, and the company he sued, FedEx, is called Defendant.


 2 What      his lawsuit about?


This lawsuit was initiated in 2017, by a Road Driver from the Mira Loma service center. It has been litigated for over two
years in both state and federal court. The driver who brought the suit claimed that FedEx failed to pay all wages owed and
failed to reimburse business expenses to him and to other California Road Drivers, City Drivers, or Driver Apprentices,
including pay for missed meal and rest periods and pay for other work time as well as reimbursement for use of his
personal cellular phone. The lawsuit also claimed FedEx failed to timely and fully pay final wages due at termination, and
failed to furnish accurate itemized wage statements.

FedEx denied that it did anything wrong. FedEx contended that it properly paid all wages owed, properly provided meal
and rest periods, provided lawful itemized wage statements, properly paid all wages upon termination of employment, and
properly provided reimbursement for business expenses. FedEx contended that none of the claims alleged by Plaintiff had
merit. FedEx believes that it would have succeeded in Court.




In a class action, one or more people called Class Representatives (in this case, Theodore A. Emetoh), sue on behalf of
people who have similar claims. All these people comprise a Class and are referred to as Class Members. One court
resolves the issues for all Class Members, except for those who exclude themselves from the Class.

                     'ettlem


In order to avoid the costs and risks associated with trial, the parties agreed to resolve the case through settlement. The
Court did not decide in favor of the Road Drivers, City Drivers, and Driver Apprentices or in favor of FedEx. There has
been no finding that FedEx did anything wrong, and there has been no trial. Rather, the Class Representative and the
attorneys think the settlement is best for all Class Members and the Court has agreed.

The Court has given its preliminary approval to the settlement, and confirms that Theodore A. Emetoh is the Class
Representative and attorneys Shaun Setareh, William Pao, and Alex Mclntosh of Setareh Law Group, are the attorneys for
the Class Members (the "Class Counsel").



                                                          NOTICE
                                                        PACK 3 01< 8
                                          QCESTIONS? C\L1.   «TPA TO INSERT»
                                           WHO IS IN THE SETTLEMENT
           To see if you will get money from this settlement, you first have to decide if you are a Class Member.

      OW 0        w if      n art of th


The Judge decided that everyone who fits this description is a Class Member:

        "All persons who have worked for Defendant as non-exempt, hourly-paid Road Drivers, City Drivers, or
        Driver Apprentices in California at any time between November 14, 2013 through the date of Preliminary
        Approval, except that for Road Drivers, the settlement class period for all but the cell phone reimbursement
        claim begins on January 1, 2016."

This means that if you worked as a regular Road Driver, City Driver, or Driver Apprentice in Californiabetweenthe dates
listed (the "Class Period"), you are a Class Member. If you were on leave of absence during the Class Period, or if you
were domiciled outside of Californiaduring any or all of the Class Period, you are not a Class Member duringthat time.

                                          luded


Yes. If you are a Class Member, you have the option of excluding yourself as stated in Section 13 below. If you do
nothing, you will be a Class Member.

             not ure        am included.


If you are still not sure whether you are included, you can call the Claims Adminisfa-ator at «ESTSERT» or Class Counsel
at «FNSERT» for more information.


                          THE SETTLEMENT BENEFITS-WHAT YOU GET



FedExhas agreedto pay up to $3,250,000.00 to settle this lawsuit. Out of the settlement fund, the Class Representative
Emetohwill ask for additionalcompensationfor his service as a Class Representative ($7,500). Class Counsel will askfor
$1,082,250.00 for attorneys' fees (33-1/3% of the total settlement amount), and up to $20,000 for costs, and the Claims
Administrator will ask for up to $35, 000 for administering the settlement. Ofthe total amount, $112, 500 of the settlement
will be paid under the Private Attorneys General Act ("PAGA"), of which $84,375 will be paid to the State of California
Labor and Workforce Development Agency The money remaining in the settlement fund, up to approximately
$2, 020, 875. 00 (the "Net Settlement Amount") will be available for distribution, based on the number of weeks they
workedduringthe ClassPeriod. Includedin the Net SettlementAmount is $28, 125 ofthe PAGApaymentthatwill bepaid
to ClassMemberswhowere employed on or afiterNovember9, 2016.

                     1 p'


Your share of the fund will depend on the total number of Class Members minus those who request exclusion ("Qualified
Claimants") and how many weeks you worked as a Road Driver, City Driver, or Driver Apprentice during the Class
Period. Here's how it works:


Ifthe settlement is approved as proposed, QualifiedClaimantswill share in up to $2,020,875.00 ofthe settlement amount,
dividedon & pro rata basisdependingon the length oftheir employment duringthe ClassPeriod, andbasedon the number
of such drivers. Based upon the information provided by Defendant, the Claims Administrator will calculate the total
number of compensable workweeks worked by the Qualified Claimants during the Class Period. The funds payable to the
                                                          NOTICE
                                                          PAGE 4 OF 8
                                             Ql'ESTIONS? CAU. «TPA TO INSERT»
QualifiedClaimants will be divided pro rata, basedupon workweeksworked duringthe Class Period, usingthe following
parameters:

        a.     Qualified Claimants who worked as Road/Apprentice Drivers (from 01/01/2016 to «12/01/19 or date of
               preliminary approval, whichever is later») and City/Apprentice Drivers (from 11/14/2013 to «12/01/19
               or date of preliminary approval, whichever is later») will share in 20% of the Net Settlement Amount
               allocated for payment of disputed wages, or about $398, 550. 00.

        b.     Qualified Claimants who worked as Road/Apprentice Drivers (from 11/14/2013 to «12/01/19 or date of
               preliminary approval, whichever is later») and City/Apprentice Drivers (11/14/2013 to «12/01/19 or
               date of preliminary approval, whichever is later») will share in 80% of the Net Settlement Amount
               allocated for disputed business expense reimbursement. LaborCode §226, penalties, and interest, or about
               $1,594,200.00.


        c.     Class Members who worked from 11/9/16 to «12/01/19 or date of preliminary approval, whichever is
               later») will share the PAGA Payment of $28, 125. 00.

        d.     The total Workweeks for all Class Members in the Class Period plus additional Workweeks allocated for
               separated employees shall be divided into the Net Settlement Amount to calculate the agreed upon
               payment per Workweek (the "Workweek Rate").

        e.     Each Qualified Claimant will be assigned Workweek(s), which means each week (Sunday through
               Saturday) during which Class Members were employed, but excluding weeks during which the Class
               Member performed no driving duties based upon Defendant's records,
                 i.   There are no partial or fractional Workweeks. Thus, if a Class Member performed driving duties
                      during any part of a Sunday through Saturday week, that week shall count as a Workweek.

       f.      Each Qualified Claimant who separated from Defendant during the class period at least once will receive
               an allotment of six additional Workweeks.

If there is any dispute about weeks worked, FedEx records control, unless the Class Member can provide persuasive
documentary evidence to the conta-ary, as determined by the Claims Adminisb-ator. The number of weeks that FedEx's
records show that you worked in each position during the Class Period is listed on your Data Dispute Form. You may
have worked more than the dates shown, but the only time that is relevant to this settlement is the time period between
November 2013 and «December 2019 or date ofpreliminary approval, whichever is later».

Your Claim amount will be partially paid as wages, for which you will receive an IRS Form W-2, and partially paid as
expenses, interest and penalties, for which you will receive an IRS Form 1099. You are responsible for paying your taxes
on any amountyou receive. This Notice is not tax advice and you should consult your tax advisor. Checks will be valid
for 90 days. The proceedsof any uncashedcheckswill be paidto the StateofCaliforniapursuantto California'sUnclaimed
Property law in the name ofthe Class Member.

                                        HOW YOU GET A PAYMENT



If you do nothing, you will automatically participate in the Settlement and receive a Settlement Payment based on the
information in the enclosed individualizedDataDispute Form. If any informationprovided on that Form is incorrect, you
can and should make corrections on the attached Form and provide that information to the Settlement Administrator
named below in this Notice. You may also get a Data Dispute Form by calling the Claims Administrator at «INSERT>>.
Read the instructions carefully and fill out the form, sign it, and mail it postmarked no later than «INSERT». Late
claims will not be considered, absent good cause.

                                                         NOTICE
                                                       PAGE 5 OF 8
                                         Ql'ESTIONS? CALl. «TPA TO INSERT»
If you are a Class Member and do not exclude yourself from the Settlement Class, you will be bound by all of the
provisions of the Settlement, including a full release of claims that will prevent you from separately suing or bringing
claims againstFedEx, its employees or any other related persons or entities for the matters being settled in this Action, as
described in more detail below.




The Court will hold a hearing on «FNSERT», to decide whether to approve the settlement. If the Court approves the
settlement after that, there may be appeals. It is always uncertain when these appeals can be resolved, and resolving them
can take time, perhaps more than a year. To check on the progress of the settlement, call the Claims Administrator at
«rNSERT>>, or contact Class Counsel. Please be patient.

        latam         g p to      t a ay   nt or tay in th     ass?

Unless you exclude yourself, you are part of the Class. This means that you cannot sue FedEx, nor can you continue to
sue, or be part of any other lawsuit against FedEx about the legal issues in or related to this case. It also means that all of
the Court's orders will apply to you and legally bind you. If you do nothing or sign the Data Dispute Form, you agree to
the "Release" on the Data Dispute Form and as further outlined in full in the Settlement, which describes exactly the legal
claims that you give up if you do not exclude yourself.

                         EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want a payment from this settlement, but you want to keep the right to sue or continue to sue FedEx on your
own about the legal issues in this case (except as to the PAGA remedies), then you must take steps to get out of this case.
This is called excluding yourself- or is sometimes referred to as "opting out" of the settlement Class.




To exclude yourself from the settlement, you must send a letter by mail saying simply that you want to be excluded from
the Emetoh, et al., vs. FedEx Freight, Inc., case. No special language is required. Be sure to include your name, address,
telephone number, and print and sign your name. You must mail your exclusion request to the Settlement Claims
Administrator at the addressbelow, posbnarked no later than «INSERT>>to:

                               Emetoh, et al. v. FedEx Freight, Inc. Claims Adminisb-ator
                                                     c/o «INSERT>>

If you ask to be excluded, you will not get any settlement payment, and you cannot object to the settlement. You will not
be legally bound by anything that happens in this lawsuit. You may be able to sue (or continue to sue) FedEx in the future.
However, you will receive a PAGA Payment and will be bound by the PAGA judgment.

NOTE: Class Members need not exclude themselves from the Agreement to submit a Data Dispute Form. If a Class
Member timely submits both a Data Dispute Form and a request for exclusion, the Data Dispute Form shall control,
and the request for exclusion shall be null and void.

                                                                 thin


No. Unless you follow the procedure to exclude yourself, you give up any right to sue FedEx for the claims that this
settlement resolves. If you have a pending lawsuit or claims against FedEx, you are advised to speak to your lawyer in
that case immediately. You must exclude yourself from this Class to continue your own lawsuit if it involves the same or
related issues. Remember, the exclusion deadline is «INSERT>>.

                                                          NOTIC'E
                                                         PAGE 6 OF 8
                                           Ql'ESTIONS?CAI.I. «TPA TO INSERT»
      If]     ludem elf,           t mone from thi      ettlement?


No. If you exclude yourself, ou will not receive an mone as art ofthis Settlement as you can only get money from
this settlement ifyou do not excludeyourselfform its terms.

                                   THE LAWYERS REPRESENTING YOU

            haveala-m       n hiscas


The Court has appointed Shaun Setareh, William Pao, and Alex Mclntosh of Setareh Law Group located in Beverly Hills,
California to represent you and other Class Members. These lawyers are called Class Counsel. You will not be charged
for these lawyers, although they will be compensated from the Settlement Fund as discussed in Section 8 and 17. If you
wantto be representedby your own lawyer, you may hire one at your ownexpense.

                     la

Class counsel will askthe Court to approve payment ofup to $1,082,250 to them for attorneys' fees (33-1/3% ofthe total
settlement), and up to $20, 000 for costs. The fees will pay Class Counsel for investigating the facts, litigating the case and
negotiatingand finalizingthe settlement. These amounts will notreducethe approximately $2,020,875 availablefor Class
Members. FedExhas agreed not to oppose these fees and expenses. In the event the Court approves a lesser amount of
fees or costs, those amounts will become part of the pool the class will share.

                                    OBJECTING TO THE SETTLEMENT
                    You can tell the Court that ou do not a ee with the settlement or some art of it.




If you are a Class Member, you can object to the settlement if you do not like it. You can give reasonswhy you think the
Court should not approve the settlement and the Court will consider your views. To object, and to have the Court hear
your views, you must senda letter sayingthat you object to the Emetoh, et al., v. FedExFreight, Inc. settlement. You can
ask the Court to deny approval by filing an objection. You can't ask the Court to order a different settlement; the Court can
only approve or reject the settlement. If the Court deniesapproval, no settlement payments will be sent out and the lawsuit
will continue. If that is what you want to happen, you must object.

Any objection to the proposed settlement must be in writing. If you file a timely written objection, you may, but are not
required to, appear at the Final Approval Hearing, either in person or through your own attorney. If you appear through
your own attorney, you are responsible for hiring and paying that attorney. All written objections and any supporting
papers must be sent to the Settlement Administrator at «ADDRESS» «CITY, STATE ZIP» via U. S. Mail and
postmarked no later than «insert date».

Be sure to include your name, address, telephone number, your printed and signed name, and the legal and factual reasons
you object to the settlement.




Objecting is simply telling the Court that you do not like something about the settlement. You can object only if you
stay in the Class, andeven if you objectyou are entitled to a portion ofthe settlement.

Excludingyourselfis telling the Court that you do not want to be part ofthe Class. If you exclude yourself, you have no
basis to object because the case no longer affects you. You will receive no money under the settlement if you exclude
                                                          NOTICE
                                                         PAGE 7 OF 8
                                          QliES) IONS? CAI. L «TPA TO 1^7SERT»
yourself.
                                      THE COURT'S FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the settlement. You may attend and you may ask to speak, but
you do not have to. You may only speak at the hearing if youfollow the instructions below.




The Court will hold a Fairness Hearing at «LNSERT»on «INSERT», at the United States District Court, Northern
District of California, Oakland Division, 1301 Clay Street, Suite 400S, Oakland, CA 94612 in Courtroom 1 on the 4th
Floor. At this hearing, the Court will consider whether the settlement is fair, reasonable, and adequate. If there are
objections and they have been properly lodged, the Court will consider them. The Judge will listen to people who have
asked to speak at the hearing. At or after the hearing, the Court will decide whether to approve the settlement.

                                    inng


No. Class Counsel will answer questions the Judge may have. But, you are welcome to come at your own expense. If you
send an objection, you do not have to come to Court to talk about it. As long as you mailed your written objection on
time, the Court will consider it. You may also pay your own lawyer to attend, but it is not required.




You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must send a letter saying that it is
your "Notice of Intention to Appear" in the Emetoh, et al., vs. FedEx Freight, Inc., settlement. Be sure to include your
name, address, telephone number, and your printed and signed name. Your Notice of Intention to Appear must be
postmarked no later than «INSERT», and be sent to the Settlement Administrator at the address listed in question 18
and the Clerk of the Court for the United States District Court for the Northern District of California, Oakland Division,
1301 Clay Street, Suite 400 S, Oakland, CA 94612. You cannot speak at the hearing if you excluded yourself, and you
will not be able to speak unless you timely file a Notice ofIntention to Appear

                                                 IF YOU DO NOTHING




If you do nothing, you will receive money from this settlement and release FedEx from the claims in this lawsuit as
outlined above in this notice. Unless you exclude yourself, you will not be able to start a lawsuit, continue with a lawsuit,
or be part of any other lawsuit against FedEx about the legal issues in this case ever again.

                                        GETTING MORE INFORMATION




This notice summarizes the proposed settlement. For the precise terms and conditions of the settlement, please see the
settlement agreement available at www. .corn, or by contacting Class Counsel Setareh Law Group, at 315
South Beverly Drive, Suite 315, Beverly Hills, California 90212, telephone (310) 888-7771, by accessing the Court
docket in this case, for a fee, through the Court's Public Access to Court Electronic Records (PACER) system at
https://ecf. cand. uscourts. gov, or by visiting the office of the Clerk of the Court for the United States District Court for the
Northern District of California, United States Disfa-ict Court, Northern District, Oakland Division, Ronald V. Dellums
Federal Building & United States Courthouse, 1301 Clay Street, Suite 400 S, Oakland, CA 94612, between 9:00 a.m. and
4:00 p.m., Monday through Friday, excluding Court holidays and ask to view the Court file in Theodore A. Emetoh, et
al.(Plaintiff)       vs.      FedEx        Freight,       Inc.,     (Defendant),       Case       No. :     3:17-cv-07272-YGR.
                                                             NOTICE
                                                           PARE 8 OF 8
                                            QUESTIONS? CALL«TPA TO )NSERT»
PLEASEDO NOT TELEPHONETHE COURT OR THE COURT CLERK'S OFFICE TO INQUIREABOUT THIS
SETTLEMENTOR THE CLAIMPROCESS.

Date: «INSERT>>
This Notice has been approved by the Judge ofthe United States District Court.




                                                        NOTICE
                                                      PAGE 9 01-8
                                         Ql'ESlIONS?CALL«TPA TO INSERT»
EXHIBIT D
 1 Shaun Setareh (SBN 204514)
    shaun@setarehlaw.com
 2 William M. Pao (SBN 219846)
    william@setarehlaw.com
 3 Alexandra R. McIntosh (SBN 320904)
    alex@setarehlaw.com
 4 SETAREH LAW GROUP
   315 South Beverly Drive, Suite 315
 5 Beverly Hills, California 90212
   Telephone (310) 888-7771
 6 Facsimile (310) 888-0109

 7 Attorneys for Plaintiff
   THEODORE A. EMETOH
 8

 9                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                     OAKLAND DIVISION
12

13 THEODORE A. EMETOH, on behalf of            Case No. 3:17-cv-07272-YGR
   himself, all others similarly situated,
14                                             Assigned For All Purposes To The Honorable
                   Plaintiff,                  Yvonne G. Rogers, Courtroom 8
15
           vs.                                 [PROPOSED] ORDER GRANTING
16                                             PRELIMINARY APPROVAL OF CLASS
   FEDEX FREIGHT, INC., an Arkansas            ACTION SETTLEMENT
17 corporation; and DOES 1 through 50,
   inclusive,                                  Date:    TBD
18                                             Time:    TBD
                   Defendants.                 Place:   Courtroom 8
19

20

21

22

23

24

25

26

27

28


         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                                        [PROPOSED] ORDER
 2         Plaintiff THEODORE A. EMETOH (“Plaintiff”) Motion for Preliminary Approval of Class

 3 Action Settlement came on regularly for hearing before the Honorable Yvonne G. Rogers.

 4         After full consideration of all the materials filed in support of the Motion, and GOOD

 5 CAUSE APPEARING THEREFROM, the Court makes the following findings and orders:

 6         1.     The Court GRANTS preliminary approval of the Settlement pursuant to Fed. R. Civ.
 7                Proc. 23 based upon the terms set forth in the Settlement Agreements (“Settlements”

 8                or “Settlement Agreements”) attached to the Declaration of Shaun Setareh.

 9         2.     The Settlement as proposed appear to be fair and reasonable and to provide

10                significant benefit to the Settlement Classes.

11         3.     The Settlement was reached through good faith and arm’s length negotiation with the

12                assistance of an experienced mediator.

13         4.     Named Plaintiff THEODORE A. EMETOH is a suitable class representative and is

14                appointed as the Class Representative for the Settlement Class.

15         5.     Named Plaintiff’s counsel, Shaun Setareh and William M. Pao of the Setareh Law

16                Group, is experienced in matters of this nature and is appointed as Class Counsel for

17                the Settlement Class.

18         6.     The proposed Settlement Class defined in the Settlement is provisionally certified for

19                purposes of the settlement only.

20         7.     The notice provision in the Settlement is constitutionally sound because individual

21                notices will be mailed to all class members whose identities are known to the parties,

22                and such notice is the best notice practicable. The proposed Notice of Class Action

23                Settlement (Declaration of Shaun Setareh, Exh. __) is sufficient to inform Class

24                Members of the terms of the Settlement, their rights under the Settlement, their rights

25                to object to the Settlement, their rights to dispute their number of workweeks, and

26                their rights to elect not to participate in the Settlement; the processes for doing so;

27                and the date and location of the final approval hearing, and are therefore approved.

28 ///

                                                     1
         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1    8.    A Final Approval Hearing on the question of whether the proposed Settlement,

 2          attorneys’ fees and costs to Class Counsel, payment to the Labor & Workforce

 3          Development Agency, and the Named Plaintiffs’ enhancement awards should be

 4          finally approved as fair, reasonable, and adequate as to the members of the Class is

 5          scheduled in Courtroom 8 of this Court on ______________________ at

 6          ___________________.

 7    9.    The Court approves, as to form and content, the Notice of Class Action Settlement,

 8          in substantially the form attached to the Declaration of Shaun Setareh as Exhibit __.

 9          The Court approves the procedure for Settlement Class members to participate in, to

10          opt out of, and to object to, the Settlement as set forth in the Class Notice.

11    10.   The Court directs the mailing of the Class Notice Packet to all Settlement Class

12          members by First-Class Mail.

13    11.   To facilitate administration of the Settlement pending final approval, the Court

14          hereby enjoins Plaintiffs and all Settlement Class members from filing or prosecuting

15          any claims, suits or administrative proceedings (including filing claims with the

16          Division of Labor Standards Enforcement of the California Department of Industrial

17          Relations) regarding claims released by the Settlements unless and until such

18          Settlement Class members have filed valid written requests for exclusion with the

19          Settlement Administrator and the time for filing claims with the Settlement

20          Administrator has elapsed.

21    12.   The Court orders the following Implementation Schedule for further proceedings:

22             a. Deadline for Defendants to submit Settlement Class Member contact

23                 information to Settlement Administrator:______________ [30 days after

24                 preliminary approval].

25             b. Deadline for Settlement Administrator to mail the Class Notice Packet to

26                 Settlement Class Members: ______________[40 days after preliminary

27                 approval].

28

                                               2
     [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                c. Deadline for Settlement Class Members to postmark Requests for Exclusion,

 2                    Objection to settlement and disputes regarding the number of workweeks:

 3                    _________________ [45 days after mailing of Class Notice Packet]

 4                d. Deadline for Class Counsel to file Motion for Final Approval of Class Action

 5                    Settlements: _________________ [30 days before the Final Fairness and

 6                    Approval Hearing]

 7                e. Final Fairness and Approval Hearing: _________________ at

 8                    _____________.

 9       13.   The Court retains jurisdiction over the parties to enforce the terms of the judgment.

10

11       IT IS SO ORDERED.

12

13 DATED: December ___, 2019
                                             Honorable Yvonne G. Rogers
14                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
